 
Exhibit 10.92

MACK-CALI RIGHTS, OBLIGATIONS AND OPTION AGREEMENT
 
BY AND BETWEEN
 
MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP,
 
MEADOWLANDS LIMITED PARTNERSHIP,
 
MEADOWLANDS DEVELOPER HOLDING CORP.,
 
MEADOWLANDS MACK-CALI GP, L.L.C.
 
MACK-CALI MEADOWLANDS SPECIAL L.L.C.,
 
MACK-CALI MEADOWLANDS ENTERTAINMENT L.L.C.,
 
BASEBALL MEADOWLANDS MILLS/MACK-CALI LIMITED PARTNERSHIP,
 
A-B OFFICE MEADOWLANDS MACK-CALI LIMITED PARTNERSHIP,
 
C-D OFFICE MEADOWLANDS MACK-CALI LIMITED PARTNERSHIP,
 
HOTEL MEADOWLANDS MACK-CALI LIMITED PARTNERSHIP
 
AND
 
ERC MEADOWLANDS MILLS/MACK-CALI LIMITED PARTNERSHIP
 
 
Execution Date: November 22, 2006
 


 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 


 
 
Page 
 
1.
 
Incorporation of Recitals
6
 
2.
 
Certain Definitions
6
 
3.
 
MC Partners’ Rights
19
 
4.
 
Purposes and Powers of MDLP
20
 
5.
 
Notice of Lawsuits, Liens, Defaults under Loans, etc
21
 
6.
 
Allocation of Benefits and Obligations Under Authority Agreements and Rights of
First Refusal
21
 
7.
 
Management of the MC Component Entities and the ROFR Component Entities: REIT
Issues
32
 
8.
 
Management
33
 
9.
 
Reimbursements
35
 
10.
 
Formation of Component Entities; Development of Office/Hotel Components
36
 
11.
 
No Contracts with Affiliates
57
 
12.
 
Use of the Marks
57
 
13.
 
MC Partners’ Consent Rights
58
 
14.
 
Allocation of Administrative Fee Payable to AMX Project Operator Under the AMX
Site Declaration
63
 
15.
 
Mediation and Arbitration
63
 
16.
 
Brownfields Remediation Agreement
64
 
17.
 
WMB Annual Payment
65
 
18.
 
Cooperation; Savings Language
65
 
19.
 
Intentionally Omitted
65
 
20.
 
Construction
65
 
21.
 
No Broker
66
 
22.
 
Survival
66
 
23.
 
No Sale
66
 
24.
 
Governing Law
66
 
25.
 
Notices
66
 
26.
 
Successors and Assigns
68
 
27.
 
Amendment; Waiver
68
 
28.
 
Binding Effect
68
 
29.
 
No Joint Venture
68
 
30.
 
Inapplicable Provisions
68
 
31.
 
Representation by Counsel; Interpretation
69
 
32.
 
Headings
69
 
33.
 
Memorandum for Recordation
69
 
34.
 
Counterparts; Facsimile Signatures
69




 
 
 
i

--------------------------------------------------------------------------------


 


 


 
 
 


 
35.
 
Delays or Omissions
70
 
36.
 
Expenses
70
 
37.
 
Entire Agreement
70
 
38.
 
Limitation on Liability
70
 
39.
 
Specific Performance
70



 





ii

--------------------------------------------------------------------------------




MACK-CALI RIGHTS, OBLIGATIONS AND OPTION AGREEMENT
 
THIS MACK-CALI RIGHTS, OBLIGATIONS AND OPTION AGREEMENT (this “Agreement”) is
executed this 22nd day of November, 2006 (the “Execution Date”), by and among
(i) MEADOWLANDS DEVELOPER LIMITED PARTNERSHIP (f/k/a Meadowlands Mills/Mack-Cali
Limited Partnership), a Delaware limited partnership (“MDLP”), (ii) MEADOWLANDS
LIMITED PARTNERSHIP (f/k/a Meadowlands Mills Limited Partnership), a Delaware
limited partnership (the “JV GP”), (iii) MEADOWLANDS DEVELOPER HOLDING CORP., a
Delaware corporation (“JV Holding”), (iv) MEADOWLANDS MACK-CALI GP, L.L.C.
(f/k/a Meadowlands Mills/Mack-Cali GP, L.L.C.), a Delaware limited liability
company (“GP LLC”), (v) MACK-CALI MEADOWLANDS SPECIAL L.L.C., a New Jersey
limited liability company (“Special General Partner”), (vi) MACK-CALI
MEADOWLANDS ENTERTAINMENT L.L.C., a New Jersey limited liability company (“MC
Entertainment” and together with Special General Partner the “MC Partners” and
each a “MC Partner”), (vii) BASEBALL MEADOWLANDS MILLS/MACK-CALI LIMITED
PARTNERSHIP, a Delaware limited partnership (“Baseball LP”), (viii) A-B OFFICE
MEADOWLANDS MACK-CALI LIMITED PARTNERSHIP (f/k/a A-B Office Meadowlands
Mack-Cali/Mills Limited Partnership), a Delaware limited partnership (“A-B
Office LP”), (ix) C-D OFFICE MEADOWLANDS MACK-CALI LIMITED PARTNERSHIP (f/k/a
C-D Office Meadowlands Mack-Cali/Mills Limited Partnership), a Delaware limited
partnership (“C-D Office LP”), (x) HOTEL MEADOWLANDS MACK-CALI LIMITED
PARTNERSHIP (f/k/a Hotel Meadowlands Mack-Cali/Mills Limited Partnership), a
Delaware limited partnership (“Hotel LP”), and (xi) ERC MEADOWLANDS
MILLS/MACK-CALI LIMITED PARTNERSHIP, a Delaware limited partnership (“ERC LP”).
 
RECITALS
 
WHEREAS, pursuant to the Certificate of Limited Partnership filed with the
Office of the Secretary of State of Delaware on October 10, 2003, MDLP was
formed as a limited partnership pursuant to the provisions of the Delaware LP
Act (as defined below);
 
WHEREAS, the managing general partner of MDLP is the JV GP;
 
WHEREAS, immediately prior to the Redemption (as defined below), the special
general partner of MDLP was Special General Partner;
 
WHEREAS, immediately prior to the Redemption, the JV GP and Special General
Partner were the sole general partners of MDLP (the “Original General
Partners”);
 
WHEREAS, immediately prior to the Redemption (and the admission of JV Holding as
a partner of MDLP), MC Entertainment and the JV GP (collectively, the “Original
Limited Partners”) were the sole limited partners of MDLP;
 
WHEREAS, in connection with the formation of MDLP, the JV GP and the MC Partners
entered into that certain Limited Partnership Agreement of Meadowlands
Mills/Mack-Cali Limited Partnership, dated November 25, 2003 (the
“Mills/Mack-Cali Agreement”) and effective on the Effective Date (as defined
below), as amended by that certain First Amendment
 


--------------------------------------------------------------------------------



to Limited Partnership Agreement of MDLP, dated June 30, 2005 (the “First
Amendment” and together with the Mills/Mack-Cali Agreement the “Original
Agreement”), a copy of which is annexed hereto as Exhibit A;
 
WHEREAS, prior to the date hereof, MDLP entered into: (i) that certain
Redevelopment Agreement, dated as of December 3, 2003, with the New Jersey
Sports and Exposition Authority (the “NJSEA”) pursuant to which, among other
things, MDLP is entitled, on the terms and conditions set forth therein, to
improve and redevelop the Meadowlands Complex (as defined below) with an
entertainment, sports, recreation and retail complex, together with Office/Hotel
Components (“Meadowlands Xanadu”); and (ii) the following amendments to the
Redevelopment Agreement: (a) that certain First Amendment to Redevelopment
Agreement, dated as of October 5, 2004, (b) that certain Second Amendment to
Redevelopment Agreement, dated as of March 15, 2005, (c) that certain Third
Amendment to Redevelopment Agreement, dated as of May 23, 2005 to be effective
as of March 30, 2005, and (d) that certain Fourth Amendment to Redevelopment
Agreement, dated as of June 30, 2005 (such Redevelopment Agreement, together
with such amendments, being collectively referred to herein as the
“Redevelopment Agreement”);
 
WHEREAS, the real property that is subject to the Redevelopment Agreement and
upon which MDLP has commenced construction of Meadowlands Xanadu is referred to
in the Redevelopment Agreement and herein as the “Project Site”;
 
WHEREAS, prior to the date hereof, MDLP caused to be formed, the following five
Delaware limited partnerships to acquire tenant leasehold interests in the five
components of the Project Site: (i) ERC LP, (ii) Baseball LP, (iii) A-B Office
LP, (iv) C-D Office LP, and (v) Hotel LP (being individually referred to herein
as a “Component Entity” and collectively as the “Component Entities”);
 
WHEREAS, prior to the date hereof, MDLP caused GP LLC to be formed and to be the
general partner of each of the Component Entities;
 
WHEREAS, the Redevelopment Agreement contemplates that certain agreements were
to be executed, and certain funds were to be paid (including the Development
Rights Fee, as defined in the Redevelopment Agreement), and certain actions were
to be taken, upon the occurrence of the Development Rights Fee Funding Date (as
defined in the Redevelopment Agreement);
 
WHEREAS, the Development Rights Fee Funding Date occurred on June 30, 2005 in
connection with the closing of the transactions contemplated in the
Redevelopment Agreement that were to occur on the Development Rights Fee Funding
Date (such closing is commonly referred to by the NJSEA and MDLP, and referred
to herein, as the “Financial Closing”);
 
WHEREAS, in connection with the Financial Closing, the following documents (in
addition to certain other documents not herein described), each dated as of June
30, 2005, were executed and delivered by the Original General Partners jointly,
either on behalf of MDLP or on behalf of GP LLC and/or one or more Component
Entities, as applicable: (i) Ground Lease
 

2

--------------------------------------------------------------------------------



(“ERC Ground Lease”) by and between the NJSEA and ERC LP pertaining to the
portion of the Project Site commonly known as the Entertainment/Retail Site (the
“ERC Site”); (ii) Ground Lease (“Baseball Ground Lease”) by and between the
NJSEA and Baseball LP for the portion of the Project Site commonly known as the
Baseball Site (the “Baseball Site”); (iii) Ground Lease (“Hotel Ground Lease”)
by and between the NJSEA and Hotel LP for the portion of the Project Site
commonly known as the Hotel Site (“Hotel Site”); (iv) Ground Lease (“A-B Ground
Lease”) by and between the NJSEA and A-B Office LP for the portion of the
Project Site commonly known as the A-B Office Site (“A-B Office Site”); (v)
Ground Lease (“C-D Ground Lease”) by and between the NJSEA and C-D Office LP for
the portion of the Project Site commonly know as the C-D Office Site (“C-D
Office Site”); (vi) five Assignment and Assumption Agreements (referred to in
the Redevelopment Agreement as “Component Agreements”) (the “Component
Agreements”) wherein MDLP assigned certain of its rights and obligations under
the Redevelopment Agreement to the Component Entities, one such Assignment and
Assumption Agreement for each of the ERC Site, the Hotel Site, the Baseball
Site, the A-B Office Site and the C-D Office Site; and (vii) five memoranda of
lease, one for each of the ERC Ground Lease, the Baseball Ground Lease, the
Hotel Ground Lease, the A-B Ground Lease and the C-D Ground Lease;
 
WHEREAS, the Development Rights Fee, an amount equal to $160,000,000, is deemed
under the Redevelopment Agreement and the Ground Leases to constitute prepaid
rent under all of the Ground Leases with respect to the first fifteen (15) years
of each of the Ground Leases;
 
WHEREAS, the Ground Leases allocate the amount of the Development Rights Fee to
prepaid rent under the Ground Leases for the first fifteen (15) years of the
Ground Leases, and treat the payment of such amounts as made by the
corresponding Component Entities, as set forth on Exhibit B, which allocations
described therein are referred to herein as the “Prepaid Rent Allocations”;
 
WHEREAS, at the time of the Financial Closing, notwithstanding that the
Development Rights Fee was paid by MDLP to the NJSEA, it was the intent of the
Original Limited Partners that the aggregate amount of the Development Rights
Fee be allocated to prepaid rent between each of the Ground Leases in the
amounts of the Prepaid Rent Allocations, and treated as the payment of such
amounts by the corresponding Component Entities;
 
WHEREAS, at the time of the Financial Closing, notwithstanding that the
Development Rights Fee was paid directly by MDLP to the NJSEA, it was the intent
of the Original Limited Partners that the following be deemed to have occurred
immediately prior to such payment of the Development Rights Fee to the
NJSEA:  (i) on June 30, 2005, MDLP contributed, as capital contributions to the
Component Entities and GP LLC, cash in an aggregate amount equal to the
Development Rights Fee (the “Aggregate Capital Contributions”), with 99.99% of
such Aggregate Capital Contributions being made directly to the Component
Entities (such capital contributions, the “Direct Capital Contributions”) and
0.01% of such Aggregate Capital Contributions being made to GP LLC (such capital
contributions, the “Indirect Capital Contributions”), (ii) GP LLC, on June 30,
2005 and immediately after MDLP’s contribution of the Indirect Capital
Contributions to GP LLC, contributed, as capital contributions to the Component
Entities, cash in an aggregate amount equal to the Indirect Capital
Contributions
 

3

--------------------------------------------------------------------------------



(such capital contributions, the “GP Capital Contributions”), (iii) the portions
of the Direct Capital Contributions and the GP Capital Contributions were
allocated to each Component Entity on June 30, 2005 based upon the allocation of
the Development Rights Fee to each Ground Lease as set forth on Exhibit B, and
(iv) each of the Component Entities paid a portion of the Development Rights Fee
to the NJSEA in the allocated amount set forth on Exhibit B;
 
WHEREAS, immediately prior to the Redemption, JV Holding was admitted to MDLP as
a partner and, in connection therewith, JV Holding executed that certain
Instrument of Accession, dated as of the date hereof, whereby JV Holding agreed
to the terms and conditions of the Original Agreement;
 
WHEREAS, simultaneously herewith, and immediately following the admission of JV
Holding to MDLP, MDLP fully and completely redeemed all of the Partnership
Interests of the MC Partners (the “Redemption”) pursuant to that certain
Redemption Agreement by and among MDLP, Special General Partner and MC
Entertainment, dated November 22, 2006 (the “Redemption Agreement”) as more
specifically described below and in the Redemption Agreement, and consequently,
the MC Partners ceased to be partners of MDLP for all purposes;
 
WHEREAS, on the date of the Redemption, MDLP (i) distributed to the MC Partners
in exchange for the complete and collective redemption of the Redeemed
Interests, (A) an aggregate amount of $22,500,000 to the MC Partners, (B)
special, non-economic general partnership interests in each of the MC Component
Entities (as defined below) (which partnership interests are being distributed
solely to Special General Partner) and (C) property rights with respect to the
MC Component Entities and the ROFR Component Entities (as defined below) set
forth in this Agreement, and (ii) delivered this Agreement;
 
WHEREAS, on the date of the Redemption, the JV GP is delivering to MC
Entertainment a promissory note (the “MC Note”) in the amount of $2,500,000 (the
“Principal Amount”), which MC Note shall be due and payable fifteen (15) days
after the MC Partners’ first Take Down (as defined below) of either an Office
Component (as defined below) or the Hotel Component (as defined below) (the
“Maturity Date”);
 
WHEREAS, immediately following the Redemption, the JV GP and JV Holding entered
into that certain Amended and Restated Agreement of Limited Partnership of
Meadowlands Developer Limited Partnership, dated as of the date hereof;
 
WHEREAS, simultaneously herewith, the original partners of the JV GP undertook a
restructuring of the JV GP (the “Restructuring”) pursuant to and in accordance
with that certain Transaction Agreement, dated as of the date hereof, by and
among the JV GP, its partners, and other signatories thereto;
 
WHEREAS, as soon as practicable following the Redemption and in connection with
the Restructuring, GP LLC will withdraw as the general partner of Baseball LP
and shall be the general partner only of the A-B Office LP, C-D Office LP and
Hotel LP;
 

4

--------------------------------------------------------------------------------



WHEREAS, as soon as practicable following the Redemption, GP LLC shall form 16W
ERC GP, LLC, a Delaware limited liability company (“ERC 16W GP”) and,
immediately thereafter, ERC LP and ERC 16W GP shall form ERC 16W Limited
Partnership (“New ERC LP”);
 
WHEREAS, as soon as practicable following the formation of New ERC LP, MDLP
shall, and shall cause ERC LP to, transfer any and all assets and liabilities
related to the Entertainment/Retail Component (as defined in the Redevelopment
Agreement), including the ERC Ground Lease, to New ERC LP and, immediately
thereafter, ERC LP shall dissolve (the “ERC Restructuring”);
 
WHEREAS, following the ERC Restructuring, MDLP shall continue to indirectly
control and own New ERC LP;
 
WHEREAS, on or about the ERC Restructuring, New ERC LP and its successors or
assigns shall execute an instrument of accession (the “Instrument of Accession”)
to this Agreement in the form annexed hereto as Exhibit C, at which time New ERC
LP and its successors or assigns shall become a party to this Agreement and
shall assume, and agree to be bound by, all of the rights and obligations of ERC
LP set forth in this Agreement and/or the Transaction Documents;
 
WHEREAS, in connection with the foregoing transactions, the following actions
were or will be effected: (i) the name of the Original Partnership has been
changed to “Meadowlands Developer Limited Partnership”; (ii) the name of JV GP
has been changed to “Meadowlands Limited Partnership”; (iii) the name of GP LLC
has been changed to “Meadowlands Mack-Cali GP, L.L.C.”; (iv) the name of
Baseball LP will be changed to “Baseball Meadowlands Mills/Mack-Cali Limited
Partnership”; (v) the name of A-B Office LP has been changed to “A-B Office
Meadowlands Mack-Cali Limited Partnership”; (vi) the name of C-D Office LP has
been changed to “C-D Office Meadowlands Mack-Cali Limited Partnership”; and
(vii) the name of Hotel LP has been changed to “Hotel Meadowlands Mack-Cali
Limited Partnership”;
 
WHEREAS, in connection with the Restructuring, that certain Second Amendment to
Declaration of Covenants and Restrictions (Arena/Meadowlands/Xanadu Site), dated
November 22, 2006 (the “Second Amendment to the Declaration”), was entered into
by and among NJSEA, MDLP, ERC LP, A-B Office LP, C-D Office LP, Hotel LP and
Baseball LP;
 
WHEREAS, in connection with the Restructuring, that certain Assignment,
Assumption and Cooperation Agreement, dated November 22, 2006 (the “Assignment,
Assumption and Cooperation Agreement”), was entered into by and among NJSEA,
MDLP, Baseball LP, A-B Office LP, C-D Office LP, Hotel LP and ERC LP which
provides for the assignment of certain licenses and permits to ERC LP and the
assumption of certain rights and obligations by ERC LP with respect to such
licenses and permits and certain other matters relating thereto; and
 
WHEREAS, in connection with the foregoing, MDLP, the JV GP, JV Holding, GP LLC,
Special General Partner, MC Entertainment, Baseball LP, A-B Office LP, C-D
Office LP, Hotel LP and ERC LP desire to enter into this Agreement to set forth
their respective rights and
 

5

--------------------------------------------------------------------------------



obligations with respect to (i) certain of the Component Entities, (ii) the
Redevelopment Agreement, (iii) the development, ownership and operation of the
Development Land and the Project that may be constructed thereon and (iv) the
Transaction Documents (as defined below).
 
NOW, THEREFORE, in consideration of the foregoing, and of the representations
and warranties and of the covenants and agreements hereinafter set forth and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.  Incorporation of Recitals
 
. The foregoing Recitals to this Agreement are hereby incorporated in and made a
part of this Agreement to the same extent as if set forth in full herein.
 
2.  Certain Definitions
 
. Capitalized terms used herein shall have the respective meanings set forth
below for all purposes of this Agreement (such definitions to be equally
applicable to both the singular and the plural forms of the terms defined).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Original Agreement with appropriate adjustments to the names of
the applicable parties.
 
“A-B Ground Lease” has the meaning specified in the Recitals.
 
“A-B Office LP” has the meaning specified in the first paragraph of this
Agreement.
 
“A-B Office Site” has the meaning specified in the Recitals.
 
“Actual Office/Hotel Value” has the meaning specified in Section 10.6.7.2.
 
“Affiliate(s)” shall mean, with respect to any Person, (a) a Person who,
directly or indirectly, controls, is under common control with, or is controlled
by, that Person, (b) a Person who directly or indirectly owns twenty-five
percent (25%) or more of the issued and outstanding securities or other
ownership interests (whether voting or non-voting) of that Person, (c) any
officer, director, trustee, manager, managing member, general partner or
beneficiary of such Person, (d) any spouse, parent, sibling or lineal descendant
of any Person described in clause (b) and (c) above, and (e) any trust for the
benefit of any Person described in clauses (b) through (d) above or for any
spouse, issue or lineal descendant of any Person described in clauses (b)
through (d) above. For purposes of this definition, “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Affordable Housing Contributions” means those certain financial obligations of
MDLP to provide a contribution to the Boroughs of Cartlstadt and East Rutherford
for affordable housing units specified in the Hearing Officer’s Report at
Section II.C.12.e.
 

6

--------------------------------------------------------------------------------



“Aggregate Capital Contributions” has the meaning specified in the Recitals.
 
“Agreement” has the meaning specified in the first paragraph of this Agreement.
 
“Allocated Annual Payments” has the meaning specified in Section 10.4.1.(a).
 
“Alternate MC Representative” has the meaning specified in Section 8.1.1.
 
“Alternate MDLP Representative” has the meaning specified in Section 8.1.1.
 
“AMX Project Operator” has the meaning specified in Section 14.
 
“AMX Site Declaration” means that certain Declaration of Covenants and
Restrictions (Arena/Meadowlands/Xanadu Site), dated June 30, 2005, and recorded
July 8, 2005 by the Bergen County Clerk Deed Book 8835, page 1, as supplemented
by that certain Corrective Declaration of Covenants and Restrictions
(Arena/Meadowlands/Xanadu Site) for the sole purpose of identifying certain of
the subject parcels by metes and bounds legal descriptions in addition to the
legal descriptions referencing lots and blocks in the Plat of Subdivision (the
“Corrective Declaration”). On July 29, 2005, the Clerk recorded the Corrective
Declaration.
 
“Annual Payments” has the meaning specified in Section 10.4.1(a).
 
“Applicable Component” has the meaning specified in Section 10.2.1.
 
“Approved by the Parties” or “Approval of the Parties” shall mean approval in
writing by the JV GP or MDLP, as relevant, and the MC Partners, acting through
their duly authorized representatives or if not through such duly authorized
representatives, as agreed upon in writing by the JV GP or MDLP, as relevant,
and the MC Partners. Unless otherwise expressly provided herein to the contrary,
the JV GP, MDLP and the MC Partners shall not unreasonably withhold, delay or
condition such approval.
 
“Approved Master Plan” has the meaning specified in the Redevelopment Agreement.
 
“Arbitrators” has the meaning specified in Section 15.2.
 
“Arena” has the meaning specified in the Redevelopment Agreement.
 
“Arena ROFR” has the meaning specified in Section 6.1.2
 
“Arena ROFR Agreement” shall mean that certain Right of First Refusal Agreement
(Arena Site), dated June 30, 2005, by and between NJSEA and MDLP, as amended or
modified from time to time.
 
“Assignment, Assumption and Cooperation Agreement” has the meaning specified in
the Recitals.
 
“Authority Agreement(s)” has the meaning specified in Section 13.1.6.
 

7

--------------------------------------------------------------------------------



“Bankruptcy” shall mean, as to any Person:
 
(i) its filing a petition commencing a case as a debtor under the Federal
Bankruptcy Code or a similar provision of state law (collectively, as now or in
the future amended, the “Bankruptcy Code”);
 
(ii) the commencement of an involuntary case against it under the Bankruptcy
Code and the earlier of (A) the entry of an order for relief, or (B) the
appointment of an interim trustee to take possession of its estate and/or to
operate any of its business;
 
(iii) its making a general assignment for the benefit of its creditors;
 
(iv) its consenting to the appointment of a receiver for all or substantially
all of its property;
 
(v) the entry of a court order appointing a receiver or trustee for all or
substantially all of its property; or
 
(vi) the assumption of custody or sequestration by a court of competent
jurisdiction of all or substantially all of its property.
 
“Bankruptcy Code” has the meaning specified in this Section 2 in the definition
“Bankruptcy”.
 
“Baseball Ground Lease” has the meaning specified in the Recitals.
 
“Baseball LP” has the meaning specified in the first paragraph of this
Agreement.
 
“Baseball Site” has the meaning specified in the Recitals.
 
“Blue StadCo. Payment” means that certain lump sum payment equal to $15 million
set forth in Section 5(a) of the Giants/Jets Settlement Agreement.
 
“Brownfields Agreement” has the meaning specified in Section 16.
 
“Business Day” or “business day” means any day other than a Saturday, Sunday or
a day on which banks located in New York, New York shall be authorized or
required by Law to close.
 
“Capital Ratio” has the meaning specified in Section 10.6.5.
 
“Capital Ratio Determination Date” has the meaning specified in Section 10.6.6.
 
“C-D Ground Lease” has the meaning specified in the Recitals.
 
“C-D Office LP” has the meaning specified in the first paragraph of this
Agreement.
 
“C-D Office Site” has the meaning specified in the Recitals.
 

8

--------------------------------------------------------------------------------



“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Completion” has the meaning specified in the Redevelopment Agreement.
 
“Component” has the meaning specified in the Redevelopment Agreement.
 
“Component Agreements” has the meaning specified in the Recitals.
 
“Component Entity” and “Component Entities” have the meaning specified in the
Recitals.
 
“Component Lease” has the meaning specified in the Redevelopment Agreement.
 
“Component Site” has the meaning specified in Section 18.
 
“Conceptual Site Plan” refers to the conceptual site plan attached to the
Redevelopment Agreement as Schedule 6.1(b).
 
“Conservancy Trust Agreement” shall mean that certain Conservancy Trust
Agreement, dated as of October 5, 2004, by and between MDLP and the Meadowlands
Conservation Trust.
 
“Consumer Price Index” or “CPI” shall mean the index presently known as the
“United States Bureau of Labor Statistics, Consumer Price Index for Urban Wage
Earners and Clerical Workers, all items for the New York, New Jersey area, SMSA
(C.P.I.W.) (Base Period=1982-84=100) issued by the U.S. Department of Labor
Bureau of Labor Statistics (or any comparable successor index issued by the U.S.
Department of Labor Bureau of Labor Statistics). If such index shall be
discontinued or revised without substitution of a comparable successor index,
the substitute index or formula to be used in instances where “Consumer Price
Index” is used shall be Approved by the Parties.
 
“Corrective Declaration” has the meaning specified in this Section 2 in the
definition of “AMX Site Declaration”.
 
“CPI Adjustment” has the meaning specified in Section 10.5.1.
 
“Delaware LP Act” shall mean the State of Delaware Revised Uniform Limited
Partnership Act, §§ 17-101 to 17-1109 of the Delaware Code Annotated, Title 6,
as the same may be amended from time to time.
 
“Developer” has the meaning specified in Section 4.
 
“Development Acceleration Notice” has the meaning specified in Section 10.3.1.
 
“Development Land” has the meaning specified in the Original Agreement.
 
“Development Rights Fee” has the meaning specified in the Recitals.
 

9

--------------------------------------------------------------------------------



“Development Rights Fee Funding Date” has the meaning specified in the Recitals.
 
“Direct Capital Contributions” has the meaning specified in the Recitals.
 
“Disputes” has the meaning specified in Section 15.1.
 
“Effective Date” shall mean December 3, 2003.
 
“Entertainment/Retail Component” has the meaning specified in the Recitals.
 
“ERC Restructuring” has the meaning specified in the Recitals.
 
“ERC 16W GP” has the meaning specified in the Recitals.
 
“ERC Ground Lease” has the meaning specified in the Recitals.
 
“ERC LP” has the meaning specified in the first paragraph of this Agreement;
provided, however, immediately following the consummation of the ERC
Restructuring and the execution of the Instrument of Accession, such term shall
mean New ERC LP, its successors or assigns.
 
“ERC Site” has the meaning specified in the Recitals.
 
“Exclusive Office/Hotel Infrastructure Improvement Costs” has the meaning
specified in Section 10.4.1(f).
 
“Exclusive Negotiation Period” has the meaning specified in Section 6.1.2.2.
 
“Execution Date” has the meaning specified in the first paragraph of this
Agreement.
 
“Existing Litigation” shall mean the litigation identified on Exhibit D annexed
hereto.
 
“Financial Closing” has the meaning specified in the Recitals.
 
“First Amendment” has the meaning specified in the Recitals.
 
“First Component” has the meaning specified in Section 10.2(i).
 
“Fiscal Year” shall mean the twelve month period beginning on January 1 and
ending on December 31 of each calendar year; provided, that the last Fiscal Year
shall be the period beginning on January 1 of the calendar year in which the
final liquidation and termination of applicable MC Component Entity is completed
and ending on the date such final liquidation and termination is completed (to
the extent any computation or other provision hereof provides for an action to
be taken on a Fiscal Year basis, an appropriate proration or other adjustment
shall be made in respect of the first Fiscal Year or final Fiscal Year if the
applicable Fiscal Year is greater or less than a full calendar year period to
reflect such fact).
 
“Four Year Office/Hotel Development Option” has the meaning specified in Section
10.2(i).
 

10

--------------------------------------------------------------------------------



“Gaming Facility” has the meaning specified in Section 6.1.2.3.
 
“Giants” shall mean the New York Football Giants, a New York corporation.
 
“Giants/Jets Settlement Agreement” means the Agreement, dated as of November 22,
2006, by and among Giants Stadium LLC, the New York Football Giants, Inc., Jets
Stadium Development LLC, New Meadowlands Stadium Company, LLC New York Jets,
LLC, NJSEA and other signatories thereto.
 
“GP Capital Contributions” has the meaning specified in the Recitals.
 
“GP LLC” has the meaning specified in the first paragraph of this Agreement.
 
“Governmental Authority” has the meaning specified in Section 8.3.2.
 
“Grand Opening Date” shall mean: provided, that Completion of the
Entertainment/Retail Component has occurred, the earlier of (i) the date on
which the Entertainment/Retail Component opens for business as publicly
announced in accordance with the ERC Ground Lease, on behalf of MDLP, or (ii)
the date by which at least fifty percent (50%) of the gross leasable area of
specialty store space (also known as small shop space) in the
Entertainment/Retail Component is open for business to the public.
 
“Ground Lease” and “Ground Leases” shall mean individually or collectively, at
the case may be, the ERC Ground Lease, the Baseball Ground Lease, the Hotel
Ground Lease, the A-B Ground Lease and the C-D Ground Lease.
 
“Hearing Officer’s Report” shall mean that certain Hearing Officer’s Report
relating to the Project issued by the New Jersey Meadowlands Commission and the
New Jersey Department of Environmental Protection on August 19, 2004.
 
“Hotel Component” has the meaning specified in the Redevelopment Agreement.
 
“Hotel Ground Lease” has the meaning specified in the Recitals.
 
“Hotel Land” has the meaning specified in Section 10.5.1.
 
“Hotel LP” has the meaning specified in the first paragraph of this Agreement.
 
“Hotel ROFR” has the meaning specified in Section 6.1.2.
 
“Hotel ROFR Agreement” shall mean that certain Right of First Refusal Agreement
(for a Hotel at Meadowlands Racetrack), dated June 30, 2005, by and between
NJSEA and MDLP, as amended or modified from time to time.
 
“Hotel Site” has the meaning specified in the Recitals.
 
“Independent Negotiation” has the meaning specified in Section 6.1.2.2.2.
 

11

--------------------------------------------------------------------------------



“Indirect Capital Contributions” has the meaning specified in the Recitals.
 
“Ineligible Party” has the meaning specified in Section 6.1.2.3.
 
“Infrastructure Improvements” shall mean any improvement or utility necessitated
or required by the implementation of the Project, which is located on or off the
Project Site including, but not limited to, sidewalk and roadway construction,
electric power transmission lines, sewer transmission conduits or pipes, water
lines or pipes, storm sewers, telephone transmission lines, television cable
lines and other similar utilities, including all improvements contemplated under
that certain Construction and Contribution Agreement for Meadowlands Regional
Transportation Improvements, dated November 22, 2006, by and among the New
Jersey Department of Transportation, the NJSEA and the Meadowlands
Mills/Mack-Cali Limited Partnership (in each case not including Traffic and
Infrastructure Improvements).
 
“Infrastructure Improvement Costs” shall mean any and all costs, fees and
expenses incurred in connection with Infrastructure Improvements.
 
“Infrastructure Improvement Costs and Program Costs” shall mean, collectively,
(i) Infrastructure Improvement Costs, (ii) Program Costs, (iii) Traffic and
Infrastructure Costs and (iv) any and all sewer connection and related fees in
connection with the Project. Notwithstanding the foregoing, the term
“Infrastructure Improvement Costs and Program Costs” shall in no event exceed
$160,000,000.
 
“Infrastructure Loan” shall mean a non-interest bearing loan from MDLP to a
Office/Hotel Component Owner for a term of seven (7) years and, if not
refinanced with Public Debt within the seven (7) year term, such Infrastructure
Loan would convert into equity interest of the Office/Hotel Component Owner if
there remains unpaid and outstanding any principal amount on such convertible
loan pursuant to and in accordance with the terms and conditions of the
Infrastructure Loan documentation.
 
“Infrastructure Improvement Notice” has the meaning specified in Section 10.9.1.
 
“Infrastructure Improvement Reply Notice” has the meaning specified in Section
10.9.1.
 
“Initial ROFR Election Date” has the meaning specified in Section 6.1.2.
 
“Initial ROFR Election Period” has the meaning specified in Section 6.1.2.
 
“Instrument of Accession” has the meaning specified in the Recitals.
 
“Joint Venture” has the meaning specified in Section 10.7.
 
“JV GP” has the meaning specified in the first paragraph of this Agreement.
 
“JV Holding” has the meaning specified in the first paragraph of this Agreement.
 

12

--------------------------------------------------------------------------------



“Laws” shall mean federal, state and local statutes, case law, rules,
regulations, ordinances, codes and the like which are in full force and effect
from time to time and which affect the Project or the ownership or operation
thereof.
 
“License Agreement” shall mean that certain License Agreement, dated on or about
the date hereof, by and among MDLP, Baseball LP, A-B Office LP, C-D Office LP,
Hotel LP and New ERC LP.
 
“Loan Commitment” has the meaning specified in Section 10.3.1(b).
 
“Loan Commitment Notice” has the meaning specified in Section 10.3.1(b).
 
“Mack-Cali Rights” has the meaning specified in Section 3.1.
 
“Main Street Program Payments” means those certain financial obligations of MDLP
to provide contributions to establish Main Street New Jersey Programs in the
Meadowlands specified in the Hearing Officer’s Report at Section II.C.12.d.
 
“Major Decision” has the meaning specified in Section 13.
 
“Major Modification” has the meaning specified in the Redevelopment Agreement.
 
“Market Development Notice” has the meaning specified in Section 10.3.1(a).
 
“Marks” has the meaning specified in the License Agreement.
 
“Master Plan” has the meaning specified in the Redevelopment Agreement.
 
“Maturity Date” has the meaning specified in the Recitals.
 
“MC Component Entity” and “MC Component Entities” have the meanings specified in
Section 3.1.
 
“MC Entertainment” has the meaning specified in the first paragraph of this
Agreement.
 
“MC Note” has the meaning specified in the Recitals.
 
“MC Partner” and “MC Partners” have the meaning specified in the first paragraph
of this Agreement.
 
“MC Partners’ Account Credit” has the meaning specified in Section 10.9.1.
 
“MCRC” has the meaning specified in Section 7.2.
 
“MC Representative” has the meaning specified in Section 8.1.1.
 
“MDLP” has the meaning specified in the first paragraph of this Agreement.
 

13

--------------------------------------------------------------------------------



“MDLP Representative” has the meaning specified in Section 8.1.1.
 
“Meadowlands Complex” has the meaning specified in the Redevelopment Agreement.
 
“Meadowlands Racetrack” has the meaning specified in the Redevelopment
Agreement.
 
“Meadowlands Xanadu” has the meaning specified in the Recitals.
 
“Memorandum” has the meaning specified in Section 33(a).
 
“Mills/Mack-Cali Agreement” has the meaning specified in the Recitals.
 
“Net Project Costs” has the meaning specified in Section 10.6.6(f).
 
“New ERC LP” has the meaning specified in the Recitals.
 
“New LP” has the meaning specified in Section 10.7.3.2.
 
“New Year” has the meaning specified in Section 10.5.1.
 
“NJMC Contributions” means those certain financial obligations of MDLP relating
to environmental and education transportation costs to the Meadowlands
Environment Center specified in Hearing Officer’s Report at Section II.C16.a.
 
“NJSEA” has the meaning specified in the Recitals.
 
“NJSEA Profit Participation” means the Authority Profit Participation (as
defined in the Redevelopment Agreement) required to be paid to the NJSEA under
the Redevelopment Agreement.
 
“Non-Electing Party” and “Non-Electing Parties” have the meaning specified in
Section 6.1.2.2.1.
 
“Non-Participating Party” has the meaning specified in Section 6.1.2.2.2(a).
 
“Offer Notice” has the meaning specified in the applicable ROFR Agreement.
 
“Office Component” has the meaning specified in the Redevelopment Agreement.
 
“Office/Hotel Component” has the meaning specified in Section 10.1.
 
“Office/Hotel Component LP Agreement” has the meaning specified in Section 10.6.
 
“Office/Hotel Component Owner” and “Office/Hotel Component Owners” have the
meaning specified in Section 3.1 and shall also include a Sub-Component Owner,
as applicable.
 

14

--------------------------------------------------------------------------------



“Office/Hotel Development Election Notice” has the meaning specified in Section
10.2.1.
 
“Office/Hotel Development Option” has the meaning specified in Section 10.2.
 
“Office/Hotel Election Notice Date” has the meaning specified in Section 10.2.1.
 
“Office/Hotel Funding Default” has the meaning specified in Section 10.6.7.3.
 
“Office/Hotel Funding Default Notice” has the meaning specified in
Section 10.6.7.3.
 
“Office/Hotel Land” has the meaning specified in Section 10.5.
 
“Office/Hotel Value” has the meaning specified in Section 10.5.
 
“Office Land” has the meaning specified in Section 10.5.1.
 
“Opt Out Election” has the meaning specified in Section 10.7.3.
 
“Original Agreement” has the meaning specified in the Recitals.
 
“Original General Partners” has the meaning specified in the Recitals.
 
“Original Limited Partners” has the meaning specified in the Recitals.
 
“Partnership Election” has the meaning specified in Section 10.7.3.
 
“Partnership Interest” shall mean the entire ownership interest (which may be
expressed as a percentage) of a partner in a partnership at any particular time,
including the right of such partner to any and all benefits to which a partner
may be entitled pursuant to the partnership agreement of such partnership and
under the Delaware LP Act, together with all obligations of such partner to
comply with the terms and provisions of the partnership agreement of such
partnership and the Delaware LP Act.
 
“Party Hereto Affiliates” has the meaning specified in Section 38.
 
“Person” shall mean an individual, partnership, firm, corporation, trust,
estate, unincorporated association, limited liability company, joint stock
company or other entity, association, firm or company.
 
“Phase” has the meaning specified in the Redevelopment Agreement.
 
“Phase III” has the meaning specified in the Redevelopment Agreement.
 
“Phase IV” has the meaning specified in the Redevelopment Agreement.
 
“PILOT Payments” shall mean the “Developer PILOT Payments” as specified in the
Redevelopment Agreement.
 

15

--------------------------------------------------------------------------------



“Plans and Specifications” shall mean, with respect to a particular Hotel
Component or Office Component, all blueprints, schematic renderings, architect’s
drawings, specifications, written descriptions and similar items and all related
drawings, plans, and data (and all supplements and amendments thereto) relating
to the design, construction, equipping, and furnishing of such particular
Component.
 
“Prepaid Rent Allocations” has the meaning specified in the Recitals.
 
“Principal Amount” has the meaning specified in the Recitals.
 
“Program Costs” shall mean (i) Affordable Housing Contributions, (ii) Blue
StadCo. Payment, (iii) Main Street Program Payments and (iv) NJMC Contributions.
 
“Project” has the meaning specified in the Redevelopment Agreement.
 
“Project Site” has the meaning specified in the Recitals.
 
“Public Debt” has the meaning specified in Section 10.4.1.(e).
 
“Redemption” has the meaning specified in the Recitals.
 
“Redemption Agreement” has the meaning specified in the Recitals.
 
“Redevelopment Agreement” has the meaning specified in the Recitals.
 
“REIT” shall mean a real estate investment trust within the meaning of Section
856 of the Code and subject to federal income taxation under Sections 856
through 859 of the Code.
 
“Reoffer Notice” has the meaning specified in Section 10.7.2.
 
“Reoffer Acceptance Notice” has the meaning specified in Section 10.7.2.
 
“Required Equity” shall mean all amounts required to be paid to complete the
construction of the project undertaken by the Office/Hotel Component Owner or
ROFR Component Entity as set forth in the agreed upon development budget for
such project.
 
“Restructuring” has the meaning specified in the Recitals.
 
“Right of First Refusal” and “ROFR” have the meaning specified in Section 6.1.2.
 
“ROFR Agreements” shall mean the Arena ROFR Agreement and the Hotel ROFR
Agreement.
 
“ROFR Component Entity” and “ROFR Component Entities” have the meaning specified
in Section 6.1.2.1.
 
“ROFR Component Entity Agreement” has the meaning specified in Section 6.1.2.1.
 

16

--------------------------------------------------------------------------------



“ROFR Contract Notice” has the meaning specified in Section 6.1.2.2.1(a).
 
“ROFR Electing Party” has the meaning specified in Section 6.1.2.2.
 
“ROFR Electing Party Notice” has the meaning specified in Section 6.1.2.2.
 
“ROFR Participation Notice” has the meaning specified in Section 6.1.2.2.1(a).
 
“Second Amendment to the Declaration” has the meaning specified in the Recitals.
 
“Second Component” has the meaning specified in Section 10.2(ii).
 
“Six Year Office/Hotel Development Option” has the meaning specified in Section
10.2(ii).
 
“Special General Partner” has the meaning specified in the first paragraph of
this Agreement.
 
“SGP Super-Priority Capital” has the meaning specified in Section
10.9.3.(b)(ii).
 
“Staged Development” has the meaning specified in Section 10.1.1.
 
“Sub-Allocated Annual Payments” has the meaning specified in Section 10.4.1.(c).
 
“Sub-Allocated Infrastructure Improvement Payments” has the meaning specified in
Section 10.4.1.(e).
 
“Sub-Allocated Prepaid Annual Payment” has the meaning specified in
Section 10.5.2.
 
“Sub-Allocation Percentages” has the meaning specified in Section 10.4.1.(b).
 
“Sub-Component Owner” has the meaning specified in Section 10.1.2.
 
“Successful Bid Notice” has the meaning specified in Section 6.1.2.2.2(a).
 
“Successful Bid Participation Notice” has the meaning specified in Section
6.1.2.2.2(a).
 
“Successful Bid Party” has the meaning specified in Section 6.1.2.2.2(a).
 
“Successful Bid Reoffer Notice” has the meaning specified in Section
6.1.2.2.2(c)(i).
 
“Successful Bid Reoffer Participation Notice” has the meaning specified in
Section 6.1.2.2.2(c)(i).
 
“Super-Priority Capital” has the meaning specified in Section 10.6.6(b)(ii).
 
“Take Down” shall mean, with respect to the MC Partners, the acquisition of a
partnership interest in one or more of the Office/Hotel Component Owners, as
provided in
 

17

--------------------------------------------------------------------------------



Section 10 hereof; and, with respect to an Office/Hotel Component Owner, the
acquisition and/or construction of one or more of the Office/Hotel Components,
phase or sub-Component thereof as provided in Section 10 hereof.
 
“Third Party Discussions” has the meaning specified in Section 8.3.1.
 
“Traffic and Infrastructure Costs” shall mean all costs, fees and expenses
related to the Traffic and Infrastructure Improvements.
 
“Traffic and Infrastructure Improvements” shall mean any and all improvements to
roadways and sidewalks, installation of traffic signals and signage, relocation
of utilities and other improvements, located on and off the Project Site and
such other improvements implemented, for the purpose of improving vehicular and
pedestrian access to the Project Site.
 
“Transaction Documents” shall mean the Redevelopment Agreement, the Project
Operating Agreement (as defined in the Redevelopment Agreement), the
Construction Management Agreement (as defined in the Redevelopment Agreement),
the Declaration (as defined in the Redevelopment Agreement), the Project Labor
Agreement (as defined in the Redevelopment Agreement), the Ground Lease, the
Right of Entry Agreement (as defined in the Redevelopment Agreement), the Access
and Indemnity Agreement (as defined in the Redevelopment Agreement), the
Assignment, Assumption and Cooperation Agreement, the Giants/Jets Settlement
Agreement, as each agreement may be amended from time to time (including, the
Second Amendment to the Declaration) and any agreements entered into by MDLP and
the NJSEA directly related to the foregoing enumerated instruments implementing
the obligations of MDLP or any of the Component Entities under the foregoing
enumerated instruments.
 
“Treasury Regulations” means the income tax regulations promulgated by the
Commissioner of Internal Revenue from time to time, as the same may be amended,
supplemented or recodified.
 
“Unreturned Capital Contributions Accounts” shall mean, collectively, the
Unreturned MDLP Capital Contributions Account and the Unreturned MC Partners
Capital Contributions Account.
 
“Unreturned MDLP Capital Contributions Account” shall mean an account maintained
for internal bookkeeping purposes by a MC Component Entity (or Office/Hotel
Component Owner) upon a Take Down of such MC Component Entity (or Office/Hotel
Component Owner) for MDLP and/or its Affiliates, which account, as of any date
shall equal the sum of all deemed capital contributed by MDLP pursuant to
Section 10.6.7 and all capital contributed by MDLP and/or its Affiliates as of
such date, reduced (but not below zero) by such MC Component Entity’s (or
Office/Hotel Component Owner’s) distributions (other than distributions that
represent a return on rather than a return of MDLP’s Unreturned MDLP Capital
Contributions Account) to MDLP and/or its Affiliates pursuant to the applicable
Office/Hotel Component LP Agreement.
 

18

--------------------------------------------------------------------------------



“Unreturned MC Partners Capital Contributions Account” shall mean an account
maintained for internal bookkeeping purposes by a MC Component Entity (or
Office/Hotel Component Owner) upon a Take Down of such MC Component Entity (or
Office/Hotel Component Owner) for the MC Partners and/or its Affiliates, which
account, as of any date shall equal the sum of all deemed capital contributed by
the MC Partners pursuant to Section 10.6.7 and all capital contributed by the MC
Partners and/or its Affiliates as of such date, reduced (but not below zero) by
such MC Component Entity (or Office/Hotel Component Owner’s) distributions
(other than distributions that represent a return on rather than a return of the
MC Partners’ Unreturned MC Partners Capital Contributions Account) to the MC
Partners and/or its Affiliates pursuant to the applicable Office/Hotel Component
LP Agreement.
 
“WMB Annual Payment” shall mean the annual payment in the amount of $100,000
that MDLP is obligated to pay under Paragraph 8 of the Conservancy Trust
Agreement to the Meadowlands Conservation Trust for a maximum time period of
seventy-five (75) years as more particularly provided in the Conservancy Trust
Agreement.
 
“Written Materials” has the meaning specified in Section 8.3.2.
 
3.  MC Partners’ Rights.


  3.1The parties hereto hereby agree and acknowledge that the MC Partners had
certain rights, benefits and obligations with respect to the Project, the
Component Entities and the ROFR Component Entities memorialized in the Original
Partnership. In connection with the Redemption, the Original Partnership
redeemed the MC Partners’ respective partnership interests in the Original
Partnership in exchange for: (i) $22,500,000 in cash paid on the Execution Date;
(ii) the distribution to Special General Partner of non-economic general
partnership interests in each of the A-B Office LP, the C-D Office LP and the
Hotel LP (each an “MC Component Entity” or “Office/Hotel Component Owner” and
being collectively referred to herein as the “MC Component Entities” or
“Office/Hotel Component Owners”); and (iii) the distribution of certain rights,
benefits and obligations of the MC Partners with respect to the Component
Entities and the ROFR Component Entities. Contemporaneously with the Redemption,
the JV GP delivered the MC Note to MC Entertainment. The parties hereto intend
that, following the Redemption and the delivery of the MC Note, and prior to any
Take Down, none of the MC Partners shall be treated as partners of any Component
Entity or ROFR Component Entity for tax purposes. Except as otherwise provided
herein, the parties hereto agree that MC Partners shall have only those certain
rights, benefits and obligations (the “Mack-Cali Rights”) which are set forth in
this Agreement, the Redemption Agreement, the MC Note and the Office/Hotel
Component LP Agreements and, as applicable, which shall be set forth in the ROFR
Component Entity Agreements. MDLP, the applicable MC Component Entity and the JV
GP represent and warrant that each of MDLP and the applicable MC Component
Entity is duly authorized and has the full authority to grant, or permit the
exercise of, such Mack-Cali Rights to or by the MC Partners and that neither
MDLP, the applicable MC Component Entity nor the JV GP (nor any of their
Affiliates) has taken or omitted to take any action or will take or omit to take
any action that would adversely affect the Mack-Cali Rights of either or both of
the MC Partners. Such Mack-Cali Rights shall be exercisable by Special General
Partner as a general partner and/or option holder in each MC Component Entity
or, as applicable, each ROFR Component Entity or, if such rights may only be
exercisable by MDLP, then, promptly upon the receipt of written notice from the
MC Partners, the general partner of MDLP shall or shall cause MDLP to assert
such rights on behalf of the MC Partners. The parties hereby recognize and agree
that the Project shall be managed and operated pursuant to, and in accordance
with, the Major Decisions set forth in Section 13, including, but not limited
to, Section 13.1.3. In connection with the foregoing, and subject to the terms
and conditions of the Transaction Documents, MDLP covenants to the parties
hereto that, subject to any lender foreclosure rights lenders may have under
their respective loan documentation, it (or its permitted successors and
assigns) will continue to act directly or indirectly as the Developer of the
Project pursuant to the Redevelopment Agreement and to perform or cause the
Component Entities, and, if applicable, the ROFR Component Entities to perform
their respective duties and obligations under all Transaction Documents,
including, but not limited to, MDLP’s obligation to complete the construction of
the Traffic and Infrastructure Improvements described in Sections 3.2(a)(i)
through (iv) of the Redevelopment Agreement as required under the Redevelopment
Agreement.
 
 
19

--------------------------------------------------------------------------------


 
 
  
  3.2    MDLP hereby covenants to cause ERC LP and ERC LP hereby covenants to
perform for the benefit of NJSEA and the Component Entities those certain
obligations of MDLP assigned to and assumed by the ERC LP under the Assignment,
Assumption and Cooperation Agreement, including, without limitation, the
obligations of MDLP to perform: (i) under all permits and agreements as provided
in Section 4 thereof; (ii) the obligations and conditions of MDLP under permits
as provided in Section 5 thereof; (iii) the duties of MDLP, if any, related to
permits, agreements and other documents as provided in Section 6 thereof; and
(iv) the obligations of MDLP under the Memorandum of Agreement among the
Authority, MDLP and the NJDEP, dated March 4, 2004, as provided in Section 7
thereof.
 
  3.3    MDLP further covenants to the parties hereto that, in connection with,
and on or about the date that the ERC Restructuring is consummated, MDLP shall
cause New ERC LP and its successors or assigns to execute the Instrument of
Accession, at which time the parties hereto acknowledge and agree that New ERC
LP, its successors or assigns, shall become a party to this Agreement and in
such capacity shall assume and agree to be bound by all of the rights and
obligations of ERC LP set forth in this Agreement and/or the Transaction
Documents and shall have the rights and obligations set forth herein and
therein.
 
4.  Purposes and Powers of MDLP.  The purposes of MDLP are limited and include
only the following: investing in, acquiring (whether by way of a leasehold or
fee ownership interest or a combination thereof), holding, owning, developing,
operating, maintaining, improving, leasing, financing, refinancing, mortgaging,
selling, conveying, exchanging, transferring and otherwise using the Project
Site
 

20

--------------------------------------------------------------------------------



and the Project or any part thereof or any interest therein, including entering
into the Redevelopment Agreement and acting as the “Developer” thereunder and
taking such other actions as are contemplated by the development budget or any
of the Authority Agreements and in furtherance of any of the foregoing and doing
any and all other acts or things which may be incidental or necessary to carry
on the business of MDLP as herein contemplated. Subject to the MC Component LP
Agreements or, as applicable, the ROFR Component Entity Agreements, the JV GP
may delegate all or any of its duties as managing general partner of MDLP to
such other Persons as it deems necessary or desirable for the transaction of the
business of MDLP, the Component Entities or, as applicable, the ROFR Component
Entities, and, in furtherance of any such delegation, the JV GP shall have the
right to appoint, employ, or contract with and compensate any such Persons.
Subject to the MC Component LP Agreements or, as applicable, the ROFR Component
Entity Agreements, such Persons may, under the supervision of the JV GP,
administer, or assist in the administration of the routine day-to-day management
of MDLP, the Component Entities or, as applicable, the ROFR Component Entities
and their business and affairs; may serve as the JV GP’s advisors and
consultants in connection with decisions made by the JV GP; may act as
consultants, accountants, correspondents, attorneys, brokers, escrow agents, or
in any other capacity; and may perform such other acts or services for MDLP as
the JV GP may reasonably and prudently approve. Notwithstanding the foregoing,
the delegation of any or all of the foregoing duties shall not relieve MDLP, JV
GP, JV Holding or GP LLC of any of their respective obligations under this
Agreement, the MC Component LP Agreements or, as applicable, the ROFR Component
Entity Agreements.
 
5.  Notice of Lawsuits, Liens, Defaults under Loans, etc
 
. Each of the JV GP and the MC Partners covenant and agree to notify the other
party as soon as reasonably possible upon receipt of any written notice of:
(i) the filing or threatened filing of any action in law or in equity naming
MDLP, the JV GP, the MC Partners or any Component Entity, or, if applicable, a
ROFR Component Entity, as a party relating in any material way to any portion of
the Project, including, but not limited to, any Authority Agreements, any
Component Entity or any ROFR Component Entity; (ii) any actions to impose
material liens of any kind whatsoever or of the imposition of any lien
whatsoever against MDLP, any Component Entity, or a ROFR Component Entity or
their respective assets including the Project or any portion thereof, that may
have a material adverse effect on any such entity; or (iii) the default by MDLP,
the JV GP, the MC Partners or any Component Entity, or, if applicable, a ROFR
Component Entity of any of its material obligations to any lender or NJSEA or
under any Transaction Documents.
 
6.  Allocation of Benefits and Obligations Under Authority Agreements and Rights
of First Refusal
 
. Each of MDLP, the JV GP and JV Holding covenant and agree to timely take any
and all actions necessary or desirable to enforce the rights of the parties
hereto under the Authority Agreements and the Rights of First Refusal. The
preceding covenant and agreement shall be applicable whether or not the MC
Partners have delivered a written request to the above parties regarding the
taking of any such action. In the event that any of MDLP, the JV GP or JV
Holding shall fail to promptly take any such actions after delivery of written
request by the MC
 

21

--------------------------------------------------------------------------------



Partners, then MDLP, the JV GP and JV Holding hereby agree to execute any and
all documents and to take any actions required to permit the MC Partners to
enforce the rights of the MC Partners, the MC Component Entities or, if
applicable, the ROFR Component Entities, including, but not limited to,
negotiating and entering into an Agreement with NJSEA with respect to a ROFR.
Each of MDLP, the JV GP and JV Holding hereby designates Special General
Partner, its members and officers with full power of substitution, as each
party’s true and lawful attorney to act, and in such party’s name, place and
stead, to make, execute, sign and acknowledge all documents, instruments and
agreements to accomplish the intention of this Section 6.
 
6.1 Allocation of Benefits and Obligations under Authority Agreements; Rights of
First Refusal.
 
6.1.2 Rights of First Refusal. Section 10.2 of the Redevelopment Agreement
provides that the Developer has a right of first refusal (each such right of
first refusal set forth in the Redevelopment Agreement, the Hotel ROFR Agreement
or the Arena ROFR being referred to in this Agreement as the “Right of First
Refusal” or “ROFR”) respecting the acquisition, use, reuse and/or renovation of
the Arena (as defined in the Redevelopment Agreement) (the “Arena ROFR”) and the
development of one or more hotels adjacent to the Meadowlands Racetrack (the
“Hotel ROFR”). To more particularly set forth the terms and provisions of the
Arena ROFR and the Hotel ROFR, MDLP and the NJSEA entered into the ROFR
Agreements. The Hotel ROFR Agreement contemplates that the NJSEA may enter into
agreements with third parties wherein such third parties may develop one or more
hotels at the Meadowlands Racetrack (subject to satisfaction of certain
conditions) and that MDLP shall have a separate right of first refusal for each
hotel the NJSEA desires to develop at the Meadowlands Racetrack. As a result
thereof, each such right of first refusal shall constitute a separate ROFR
hereunder and shall be subject to the provisions of this Section 6.1.2. The
determination of whether or not MDLP shall exercise a Right of First Refusal
must be Approved by MDLP and the MC Partners (in the exercise of their sole and
absolute discretion) no later than the twentieth (20th) day after the receipt of
an Offer Notice (such twentieth (20th) day being referred to herein as the
“Initial ROFR Election Date” and the twenty (20) day period between MDLP’s
receipt of an Offer Notice and the Initial ROFR Election Date being referred to
herein as the “Initial ROFR Election Period”). If the election to exercise a
Right of First Refusal shall not be Approved by MDLP and the MC Partners (in the
exercise of their sole and absolute discretion) within the applicable Initial
ROFR Election Period, such failure shall be deemed to mean that MDLP and the MC
Partners do not approve of such election. The determination of whether or not to
proceed with such election shall not be subject to the mediation and arbitration
provisions of Section 15. If the election to proceed with a ROFR shall not be
Approved by MDLP and the MC Partners (in the exercise of their sole and absolute
discretion) prior to the expiration of the Initial ROFR Election Period and
neither MDLP nor the MC Partners shall have delivered a ROFR Electing Party
Notice (as hereinafter defined) prior to the expiration of the Initial ROFR
Election Period, then neither MDLP nor the MC
 

22

--------------------------------------------------------------------------------



Partners shall be permitted to proceed with the exercise of such ROFR.
In accordance with the terms of the applicable ROFR Agreement, if MDLP shall
determine to waive the applicable ROFR and neither MDLP nor the MC Partners
shall have delivered a ROFR Participation Notice within the thirty (30) day
period set forth in Section 6.1.2.2.1(a) below, then the JV GP, on behalf of
MDLP, shall deliver a written notice to the NJSEA of MDLP’s determination to
waive the applicable ROFR.
 
6.1.2.1 Election to Proceed with ROFR Approved by the Parties; Other Party
Provides ROFR Participation Notice or Successful Bid Notice. If the election to
proceed with a ROFR is Approved by MDLP and the MC Partners (in the exercise of
their sole and absolute discretion) prior to the expiration of the Initial ROFR
Election Period or if MDLP or the MC Partners shall provide a ROFR Participation
Notice within the thirty (30) day period set forth in Section 6.1.2.2.1(a) below
or if a Successful Bid Notice is sent in accordance with Section 6.1.2.2.2(a),
then MDLP (or the JV GP or an Affiliate of MDLP or JV GP) and the MC Partners
(or any of their Affiliates) shall form a limited partnership, which shall be
“fractions rule” compliant within the meaning of Section 514(c)(9) of the Code
and the Treasury Regulations, unless otherwise reasonably determined by MDLP in
its sole discretion (each a “ROFR Component Entity” and collectively the “ROFR
Component Entities”), and, in connection therewith, execute an agreement of
limited partnership in substantially the form of the Office/Hotel Component LP
Agreement (each a “ROFR Component Entity Agreement”) with the following
revisions: (i) there shall be no establishment of initial capital accounts for
such ROFR Component Entities as provided in Section 10.6.7, as there shall be no
Take Down associated with the development of the particular project, (ii) the
aggregate Partnership Interest of MDLP and/or its Affiliates shall be fifty
percent (50%) and the aggregate Partnership Interests of the MC Partners and/or
their Affiliates shall be fifty percent (50%), with each such party being
obligated to contribute Required Equity, pari passu, based on their respective
Partnership Interests, (iii) the list of Major Decisions shall be modified to
address the fact that the ROFR Component Entity is a 50/50 joint venture to be
jointly controlled by MDLP and/or its Affiliates on the one hand and the MC
Partners and/or their Affiliates on the other hand, (iv) the managing general
partner shall be MDLP if the use is entertainment and/or retail related, and the
managing general partner shall be Special General Partner if the use is office
or hotel related, and the managing general partner shall be as otherwise
Approved by MDLP and the MC Partners (as reasonably agreed upon by MDLP and the
MC Partners) if the use shall not be entertainment, retail, office or hotel
related, (v) the managing general partner shall be obligated to commence
development and construction upon the earlier of the date required under the
applicable ROFR Agreement, if any, and the date that may be agreed
 

23

--------------------------------------------------------------------------------



upon by MDLP and the MC Partners and set forth in such limited partnership
agreement and (vi) the capital accounts of the partners in each such ROFR
Component Entity shall be maintained in accordance with Code Section 704(b), and
the Treasury Regulations promulgated thereunder, and (vii) all allocations of
income, gain loss and deduction that are capable of having economic effect shall
have “substantial economic effect” within the meaning of Code Section 704(b) and
the Treasury Regulations promulgated thereunder. Upon the formation of a ROFR
Component Entity, the terms and provisions of such agreement of limited
partnership shall govern the rights and obligations of MDLP, the JV GP and/or
their Affiliates and the MC Partners and/or their Affiliates respecting the
applicable ROFR and the associated property and rights to be acquired from the
NJSEA.
 
6.1.2.2 Election to Proceed with ROFR Not Approved by MDLP and the MC Partners;
One Party Expresses Desire to Exercise ROFR. If MDLP and the MC Partners do not
approve of an election to exercise a ROFR and if, prior to the expiration of the
Initial ROFR Election Period, either MDLP or the MC Partners shall deliver a
written notice (a “ROFR Electing Party Notice”) to the other party stating its
desire to exercise the applicable ROFR (any such party that provides a ROFR
Electing Party Notice being referred to herein as the “ROFR Electing Party”),
then, subject to the provisions of the applicable ROFR Agreement, the ROFR
Electing Party, on behalf of MDLP, shall have the exclusive right during the
period (the “Exclusive Negotiation Period”) commencing on the date that is the
earlier of (i) the date upon which MDLP and the MC Partners determine pursuant
to a written instrument that MDLP shall not exercise the applicable ROFR, and
(ii) the Initial ROFR Election Date, and terminating on the outside date for
execution of a definitive agreement under the applicable ROFR Agreement, to
cause MDLP, on behalf of a ROFR Electing Party, to negotiate the terms and
provisions of a written agreement with the NJSEA to acquire the property and
rights that are subject to the applicable ROFR and this Section 6.1.2.2 and, if
such negotiations are successful, to cause MDLP, on behalf of a ROFR Electing
Party, to enter into such a written agreement pursuant to and in accordance with
Section 6.1.2.1. The failure of a party to deliver a ROFR Electing Party Notice
shall be deemed an election by such party not to exercise the applicable ROFR.
 
6.1.2.2.1 ROFR Electing Party Enters Into Agreement with NJSEA During Exclusive
Negotiation Period. If the ROFR Electing Party shall succeed in entering into a
written agreement with the NJSEA within such Exclusive Negotiation Period, then,
subject to the provisions of Section 6.1.2.2.1(a), the ROFR Electing Party shall
be permitted to enter into such written agreement without the involvement of
MDLP (or the JV GP) or the
 

24

--------------------------------------------------------------------------------



MC Partners, as the case may be (each a “Non-Electing Party” and collectively
the “Non-Electing Parties”), and the Non-Electing Parties covenant that they
shall provide all reasonably necessary assistance and execute all reasonably
necessary agreements, in each case, without recourse by the ROFR Electing Party
or the NJSEA (except any recourse by the NJSEA as provided in, and subject to,
the next two sentences), to assign or transfer the applicable ROFR to the ROFR
Electing Party or its Affiliates. If the agreement(s) entered into with the
NJSEA impose any obligations or liabilities on the Non-Electing Parties, or
their Affiliate(s), as applicable, including any obligations or liabilities
arising out of or in connection with any of the Non-Electing Parties being
direct or indirect owners of any Person that is a party to the agreements with
the NJSEA (for example, if the agreement(s) require that MDLP must be the party
to such agreement(s)), then the obligation of the Non-Electing Parties to
provide assistance and agreements as provided in the immediately preceding
sentence shall be conditioned upon the ROFR Electing Party executing an
indemnification agreement in favor of the Non-Electing Parties or their
Affiliate(s), as applicable. Such indemnification agreement shall provide that
the ROFR Electing Party agrees to indemnify, defend and hold harmless the
Non-Electing Parties and their Affiliate(s), as applicable, from and against any
and all liabilities, obligations, claims, losses, suits, damages, costs and
expenses (including reasonable attorneys’ fees and expenses) arising out of or
occurring as a result of the agreement(s) entered into with the NJSEA or the
property that is subject to the agreements or the ownership of such Person(s).
The ROFR Electing Party shall be permitted to execute such documents and take
such actions on behalf of MDLP without the necessity of the approval or consent
of the Non-Electing Parties as shall be reasonably necessary in order that the
applicable ROFR shall be assigned or transferred to the ROFR Electing Party or
its Affiliate; provided, however, that such documents shall not impose any
obligations or liabilities on the Non-Electing Parties.
 
(a) Agreement with NJSEA is More Favorable than Offer Notice; Other Party’s
Right to Participate. If the ROFR Electing Party shall enter into a written
agreement with the NJSEA prior to the expiration of the applicable Exclusive
Negotiation Period and if the price or other consideration to be paid to the
NJSEA is an amount equal to or less than ninety-five percent (95%) of the price
or other consideration proposed to be paid to the NJSEA in the applicable Offer
Notice or if any other term(s), taken as a whole, grant materially better rights
or
 

25

--------------------------------------------------------------------------------



benefits than as set forth in the applicable Offer Notice, then the ROFR
Electing Party shall provide a written notice to the Non-Electing Parties of
such fact (such written notice, a “ROFR Contract Notice”). The MC Partners (if
the ROFR Electing Party is MDLP) or MDLP (if the ROFR Electing Party is either
of the MC Partners) shall have thirty (30) days after the receipt of a ROFR
Contract Notice to provide a written notice to the other, of their election (a
“ROFR Participation Notice”) to participate in the exercise of the applicable
ROFR on the terms set forth in the ROFR Contract Notice.
 
(b) Other Party Provides a ROFR Participation Notice. If the Non-Electing Party
shall provide a ROFR Participation Notice within the thirty (30) day period
described in Section 6.1.2.2.1(a) hereof, then MDLP and the MC Partners shall
enter into a limited partnership agreement as contemplated in Section 6.1.2.1
hereof.
 
(c) Other Party Does Not Provide a ROFR Participation Notice. If the
Non-Electing Party shall fail to provide a ROFR Participation Notice within the
thirty (30) day period described in Section 6.1.2.2.1(a) hereof, the
Non-Electing Party shall be deemed to have elected not to so participate and the
ROFR Electing Party shall be permitted to enter into the written agreement with
the NJSEA without the involvement of MDLP (if MDLP is the Non-Electing Party) or
any of the Non-Electing Parties as provided in the first paragraph of this
Section 6.1.2.2.1.
 
6.1.2.2.2 ROFR Electing Party Fails to Enter Into Agreement with NJSEA; Parties
May Negotiate Independently with NJSEA. If, as of the expiration of the
Exclusive Negotiation Period, the ROFR Electing Party shall have failed to enter
into a written agreement with the NJSEA as aforesaid, then, subject to any
applicable provisions of the applicable ROFR Agreement and the right of the
Non-Electing Parties to participate as the result of the timely delivery of a
Successful Bid Participation Notice as provided in Sections 6.1.2.2.2(a) and (b)
hereof, the MC Partners, MDLP and the JV GP and/or their respective Affiliate(s)
shall be permitted to respond independently to any solicitations from the NJSEA
to the public (such as requests for proposals) or otherwise negotiate with the
NJSEA to so acquire the property and rights that are subject to the applicable
ROFR (any such independent response or negotiation, an “Independent
Negotiation”).
 

26

--------------------------------------------------------------------------------



(a) Party is Successful in Independent Negotiation; Other Party’s Right to
Participate. If MDLP and/or its Affiliates or the MC Partners and/or their
Affiliates (such party, the “Successful Bid Party”) shall enter into a written
agreement with the NJSEA as the result of an Independent Negotiation, then the
Successful Bid Party shall provide a written notice to the other party of such
fact (such written notice, a “Successful Bid Notice”). The MC Partners (if the
Successful Bid Party is MDLP) or MDLP (if the Successful Bid Party is the MC
Partners) (the “Non-Participating Party”) shall have thirty (30) days after the
receipt of a Successful Bid Notice to provide a written notice to the other, of
their election (a “Successful Bid Participation Notice”) to participate in the
transaction that is the subject of the written agreement with the NJSEA on the
terms set forth in the Successful Bid Notice.
 
(b) Other Party Provides a Successful Bid Participation Notice. If the
Non-Participating Party shall provide a Successful Bid Notice within the thirty
(30) day period described in Section 6.1.2.2.2(a) hereof, then MDLP and the MC
Partners shall enter into a limited partnership agreement as contemplated in
Section 6.1.2.1 hereof.
 
(c) Other Party Does Not Provide a Successful Bid Participation Notice. If the
Non-Participating Party shall fail to provide a Successful Bid Participation
Notice within the thirty (30) day period described in Section 6.1.2.2.2(a)
hereof, the Non-Participating Party shall be deemed to have elected not to so
participate and the Successful Bid Party shall be permitted to enter into a
written agreement with the NJSEA that is the result of the Independent
Negotiation without the involvement of MDLP (if MDLP is the Non-Participating
Party) or the other party, subject, however, to Section 6.1.2.2.2(c)(i) hereof.
 
(i) Agreement with NJSEA is More Favorable than Successful Bid Notice; Other
Party’s Right to Participate. If the Successful Bid Party shall enter into a
written agreement with the NJSEA subsequent to the thirty (30) day period
described in Section 6.1.2.2.2(a) and if the price or other consideration to be
paid to the NJSEA is an amount equal to or less than ninety-five percent (95%)
of the price or other consideration proposed to be paid to the NJSEA in the
applicable
 

27

--------------------------------------------------------------------------------



Successful Bid Notice or if any other term(s), taken as a whole, grant
materially better rights or benefits than as set forth in the applicable
Successful Bid Notice, then the Successful Bid Party shall provide a written
notice to the Non-Participating Party of such fact (such written notice, a
“Successful Bid Reoffer Notice”). The Non-Participating Party shall have thirty
(30) days after the receipt of a Successful Bid Reoffer Notice to provide a
written notice to the Successful Bid Party, of their election (a “Successful Bid
Reoffer Participation Notice”) to participate in the transaction that is the
subject of the written agreement with the NJSEA on the terms set forth in the
Successful Bid Reoffer Notice.
 
(ii) Other Party Provides a Successful Bid Reoffer Participation Notice. If the
Non-Participating Party shall provide a Successful Bid Reoffer Participation
Notice within the thirty (30) day period described in Section 6.1.2.2.1(c)(i)
hereof, then MDLP and the MC Partners shall enter into a limited partnership
agreement as contemplated in Section 6.1.2.1 hereof.
 
(iii) Other Party Does Not Provide a Successful Bid Reoffer Notice. If the
Non-Participating Party shall fail to provide a Successful Bid Reoffer Notice
within the thirty (30) day period described in Section 6.1.2.2.1(c)(i) hereof,
the Non-Participating Party shall be deemed to have elected not to so
participate and the Successful Bid Party shall be permitted to enter into the
written agreement with the NJSEA without the involvement of MDLP (if MDLP is the
Non-Participating Party) or the Non-Participating Party.
 
6.1.2.3 Right of the MC Partners To Demonstrate to NJSEA that Hotel having
Substantially Same Utility Can Be Built on Project Site instead of on
Meadowlands Racetrack Site. Concurrently with MDLP and the MC Partners
determining whether they shall proceed with a particular Hotel ROFR and provided
that, as of such date, the MC Partners either shall have Taken Down the Hotel
Component or shall still have a right to Take Down the Hotel Components under
Section 10 and shall not have “committed to develop a hotel on the Hotel
Component” as provided in Section 5 of the Hotel ROFR Agreement, and provided
further
 

28

--------------------------------------------------------------------------------



that, as of such date, neither Special General Partner nor MC Entertainment
shall be in material default under this Agreement (after the giving of any
required notice thereof and the expiration of any applicable cure period), the
MC Partners shall be permitted, pursuant to subclause (iii) of Section 10.2(f)
of the Redevelopment Agreement (as incorporated in the Hotel ROFR Agreement), to
exercise MDLP’s right to demonstrate to the NJSEA that a hotel having
substantially the same utility to the NJSEA can be built on the portion of the
Project Site (as defined in the Redevelopment Agreement) planned for the Hotel
Component instead of the Meadowlands Racetrack. If the MC Partners shall be
successful, then:  (i) if the MC Partners have not yet Taken Down the Hotel
Component, the MC Partners shall Take Down the Hotel Component, (ii) if the
hotel that shall be constructed on the Hotel Component shall not have video
lottery terminals (or “slots”), or any other legalized form of gaming on or in
its premises, then MDLP, the JV GP and/or their Affiliates and the MC Partners
and/or their Affiliates shall form a ROFR Component Entity, which shall be
“fractions rule” compliant within the meaning of Section 514(c)(9) of the Code
and the Treasury Regulations, unless otherwise reasonably determined by MDLP in
its sole discretion, and, in connection therewith, execute an agreement of
limited partnership substantially in the form of the Office/Hotel Component LP
Agreement and proceed with the development of the hotel thereon, and (iii) if
the hotel that shall be constructed on the Hotel Component shall have video
lottery terminals (or “slots”), or any other legalized form of gaming on or in
its premises, then the MC Partners and/or their Affiliates and MDLP and the JV
GP and/or their Affiliates shall form a ROFR Component Entity, which shall be
“fractions rule” compliant within the meaning of Section 514(c)(9) of the Code
and the Treasury Regulations, unless otherwise reasonably determined by MDLP in
its sole discretion, and, in connection therewith, execute an agreement of
limited partnership in substantially the form of the Office/Hotel Component LP
Agreement with the following revisions: (A) the aggregate Partnership Interest
of MDLP and/or its Affiliates shall be fifty percent (50%) and the aggregate
Partnership Interests of the MC Partners and/or their Affiliates shall be fifty
percent (50%), with the MC Partners being obligated to contribute all Required
Equity as set forth in the agreed-upon development budget for the Hotel
Component until such time as the Capital Ratio is 50:50 and, thereafter, each of
MDLP, the JV GP and/or their Affiliates and the MC Partners and/or their
Affiliates shall be obligated to contribute Required Equity, pari passu, based
on their respective Partnership Interests in such ROFR Component Entity, (B) if,
as of the Capital Ratio Determination Date, the Capital Ratio is not 50:50, then
the MC Partners shall be obligated to contribute capital to the ROFR Component
Entity as contemplated in Section 10.6.6(a), except that the amount to be
contributed by the MC Partners must result, after such contribution and the
 

29

--------------------------------------------------------------------------------



distribution described in Section 10.6.6(a), in a Capital Ratio of 50:50,
(C) MDLP’s right to elect to take the actions set forth in Section 10.6.6(b)(i)
and Section 10.6.6(b)(ii) shall arise if the Capital Ratio is not 50:50, (D) the
list of Major Decisions shall be modified to address the fact that the ROFR
Component Entity is a 50/50 joint venture to be jointly controlled by MDLP and
the MC Partners, (E) the MC Partners shall be the managing general partner of
such ROFR Component Entity and (F) the capital accounts of the partners in such
ROFR Component Entity shall be maintained in compliance with Code Section 704(b)
and the Treasury Regulations promulgated thereunder; and (G) all allocations of
income, gain, loss and deduction that are capable of having economic effect
shall have “substantial economic effect” within the meaning of Code Section
704(b) and the Treasury Regulations promulgated thereunder. If, as of such date,
the MC Partners shall not have Taken Down the Hotel Component and the MC
Partners shall no longer have a right to Take Down the Hotel Component under
Section 10, MDLP shall be permitted, pursuant to subclause (iii) of Section
10.2(f) of the Redevelopment Agreement (as incorporated in the Hotel ROFR
Agreement), to exercise MDLP’s right to demonstrate to the NJSEA that a hotel
having substantially the same utility to the NJSEA can be built on the portion
of the Project Site (as defined in the Redevelopment Agreement) planned for the
Hotel Component instead of the Meadowlands Racetrack. If MDLP shall be
successful, then the provisions of Section 10.7 shall control in respect of
MDLP’s actions with respect to the Hotel Component, except that, if the MC
Partners shall make a Partnership Election, then the Partnership Interests and
capital contribution obligations in subclause (1) of Section 10.7.3.2 shall be
amended to be consistent with the subclause (ii) and (iii) of the second
sentence of this Section 6.1.2.3. Also, should either the MC Partners or MDLP,
as applicable, be successful in demonstrating to the NJSEA that a hotel having
substantially the same utility to the NJSEA can be built on the portion of the
Project Site planned for the Hotel Component instead of the Meadowlands
Racetrack, then the managing general partner of the ROFR Component Entity formed
as provided in this Section 6.1.2.3 shall be obligated to commence development
and construction upon the earlier of the date required under any applicable
agreement between MDLP and the NJSEA, and the date that may be agreed upon by
MDLP and the MC Partners and set forth in such ROFR Component Entity partnership
agreement. Notwithstanding anything to the contrary, MDLP’s or the MC Partners’
right to participate in the development and ownership of a hotel as contemplated
herein with video lottery terminals (or “slots”), or any legalized form of
gaming on or in its premises is subject to MDLP’s or the MC Partners’ ability to
meet the federal, state or local licensure requirements for the operation of a
gaming facility (that is, a facility with video lottery terminals), or any
legalized form of gaming) (“Gaming Facility”). If, for any reason, either
 

30

--------------------------------------------------------------------------------



MDLP or the MC Partners is unable to meet such licensure requirements for the
operation of a Gaming Facility (such party, an “Ineligible Party”), then the
Ineligible Party may assign or transfer its Partnership Interest in the ROFR
Component Entity to another Person that is reasonably acceptable to the other
party (it being understood that a transfer from an Ineligible Party that would
not be permitted shall include (a) any transfer to a Person that, upon becoming
a partner, shall constitute an Ineligible Party, and (b) any transfer to a
Person that does not have sufficient net worth, at the time of the transfer, to
fund the reasonably foreseeable equity requirements to fund budgeted equity
requirements and equity requirements that would be required to be funded in
subsequent years). In such event any consideration received by the Ineligible
Party shall be the sole property of the Ineligible Party.
 
6.1.3 Any Other Development of a Hotel at Meadowlands Race Track. If the NJSEA
shall approach MDLP to negotiate a transaction for MDLP to develop a hotel at
the Meadowlands Race Track without the implementation of the terms and
provisions of the Hotel ROFR Agreement or the NJSEA and MDLP shall otherwise
engage in negotiations to develop such a hotel, the decision to have MDLP to
proceed with such development shall require the Approval of the Parties (as
determined in the exercise of their sole and absolute discretion). If MDLP and
the MC Partners shall so provide such approval, then MDLP, the JV GP and/or
their respective Affiliates and the MC Partners and/or their respective
Affiliates shall form an ROFR Component Entity in accordance with
Section 6.1.2.1 and proceed with the development of the hotel in accordance with
the ROFR Component Entity partnership agreement to be entered into the by MDLP,
the JV GP and/or their respective Affiliates and the MC Partners and/or their
respective Affiliates. If MDLP and the MC Partners shall not provide such
approval, then MDLP and the MC Partners shall proceed in their individual
negotiations with the NJSEA and their individual elections to proceed (and
corresponding obligations to permit the other party to participate in a
transaction with the NJSEA) in a manner similar to the manner in which MDLP and
the MC Partners, if a ROFR shall not be Approved by MDLP and the MC Partners,
are permitted to proceed with respect to a ROFR (and provide the other party an
opportunity to participate in such ROFR) that shall not be Approved by the
Parties.
 
6.1.4 Change in Use of Hotel Component. Section 10.2 of the Redevelopment
Agreement contemplates that, regardless of whether the Hotel ROFR is exercised,
the NJSEA shall give special consideration to the Approval of a Major
Modification to the Approved Master Plan and Conceptual Site Plan to permit the
use of the portion of the Project Site planned for the Hotel Component for an
alternative use consistent with the Enabling Legislation (all capitalized terms
used in this Section 6.1.4 not otherwise defined in the Original Agreement shall
have the meanings ascribed to them in the Redevelopment Agreement).
 

31

--------------------------------------------------------------------------------



6.1.4.1 Change in Use; the MC Partners Have Right to Approve. If, as of the date
of the proposed change in use of the Hotel Component, the MC Partners either
shall have Taken Down the Hotel Component or shall still have a right to Take
Down the Hotel Component under Section 10, any change in use of the Hotel
Component to an alternative use in use shall require the Approval of the Parties
(as determined in the exercise of their sole and absolute discretion). If the
NJSEA shall approve such change in use and MDLP and the MC Partners shall so
approve such change in use as a Major Decision (such Major Decision to be
determined by MDLP and the MC Partners in the exercise of their sole and
absolute discretion), then, prior to the development of the Hotel Component,
MDLP and/or their respective Affiliates and the MC Partners shall form a ROFR
Component Entity in accordance with Section 6.1.2.1, except that the managing
general partner shall be MDLP, the JV GP and/or their respective Affiliates if
the use is entertainment and/or retail related, and the managing general partner
shall be the MC Partners and/or their respective Affiliates if the use is office
or hotel related, and the managing general partner shall be as otherwise
Approved by the Parties (as reasonably agreed upon by the parties) if the use
shall not be entertainment, retail, office or hotel related.
 
6.1.4.2 Change in Use; No Right of the MC Partners to Approve. If, as of the
date of the proposed change in use of the Hotel Component, the MC Partners shall
not have Taken Down the Hotel Component and the MC Partners shall no longer have
a right to Take Down the Hotel Component under Section 10, any change in use of
the Hotel Component to an alternative use in use shall not require the Approval
of the Parties but, rather, may be agreed to by MDLP. If the NJSEA shall approve
such change in use and MDLP shall so agree upon such change in use, then the
provisions of Section 10.7 shall control in respect of MDLP’s actions with
respect to the Hotel Component.
 
7.  Management of the MC Component Entities and the ROFR Component Entities:
REIT Issues.
 
 
  7.1    Subject to Section 7.2, the parties hereto covenant and agree to
negotiate in good faith to structure the ownership and management of the assets
of the Office/Hotel Component Owners and, as applicable, the ROFR Component
Entities in a manner that is tax-neutral for each of MDLP, the JV GP and/or
their respective Affiliates and the MC Partners and/or their Affiliates;
provided, however, to the extent that a tax-neutral structure cannot be agreed
upon by the parties, the provisions of Section 7.2 shall govern the ownership
and management of the assets of the Office/Hotel Component Owners and, as
applicable, the ROFR Component Entities.
 
  7.2    The parties hereto hereby acknowledge the status of Mack-Cali Realty
Corporation, a Maryland corporation (“MCRC”) (an Affiliate of the MC Partners)
as a REIT. The JV GP, JV Holding and the MC Partners further covenant and agree
that the MC Component Entities and, as applicable, the ROFR Component Entities
and their respective properties shall be managed in a manner so that: (a) the
gross income of each such entity meets the tests provided in Section 856(c)(2)
and (3) of the Code as if each MC Component Entity and each ROFR Component
Entity were a REIT; (b) the assets of each such entity meets the tests provided
in Section 856(c)(4) of the Code as if each MC Component Entity and each ROFR
Component Entity were a REIT; and (c) each such entity minimizes federal, state,
local and excise taxes that may be incurred by MCRC, or any of its Affiliates,
including taxes under Section 857(b), 860(c) or 4981 of the Code. MDLP, the JV
GP, JV Holding and the MC Partners hereby acknowledge, agree and accept that
each MC Component Entity and each ROFR Component Entity may be precluded from
taking, or may be required to take, an action which it would not have otherwise
taken, even though the taking or the not taking of such action might otherwise
be advantageous to each such MC Component Entity and each ROFR Component Entity
and/or to the JV GP, JV Holding or the MC Partners (or one or more their
Affiliates). If the MC Partners (or an Affiliate of the MC Partners) determines
that, in order to meet the requirements of this provision, one or more
corporations should elect to be treated as a "taxable REIT subsidiary" (as
defined in Section 856(l)(1) of the Code) in accordance with Section
856(l)(1)(B) of the Code (and in accordance with guidance issued by the Internal
Revenue Service), MDLP, the JV GP, JV Holdings, the MC Partners and MCRC hereby
agree to cause such corporations to file a joint "TRS" election with MCRC to be
treated as a "taxable REIT subsidiary" pursuant to, and in accordance with,
Section 856(l)(1)(B) of the Code. Each MC Component Entity and each ROFR
Component Entity and MCRC shall join in such elections within seven (7) days
after written notice to such MC Component Entity and each ROFR Component Entity
and MCRC by the MC Partners.
 
 
 
 
 
32

--------------------------------------------------------------------------------


 
 
8.  Management.
 
Subject to the Take Down of any MC Component Entity, the parties hereto
acknowledge that MDLP shall directly or indirectly control the Component
Entities.
 
  8.1Management of MC Component Entities and ROFR Component Entities.
 
  8.1.1  Party Representatives. MDLP shall designate, in writing delivered to
the MC Partners, its representative (the “MDLP Representative”) and alternate
representative (the “Alternate MDLP Representative”), and the MC Partners shall
designate, in writing delivered to MDLP, their representative (the “MC
Representative”) and alternate representative (the “Alternate MC
Representative”), for purposes of this Agreement. The MDLP Representative or, if
not available, the Alternate MDLP Representative, shall be fully authorized to
provide any approvals and otherwise act on behalf of MDLP for all purposes and
any approval so provided and any act so taken by MDLP Representative or, if not
available, the Alternative MDLP Representative for or on behalf of MDLP, shall
be binding upon MDLP for all purposes of this Agreement. The MC Representative
or, if not available, the Alternate MC Representative, shall be fully authorized
to provide any approvals and otherwise act on behalf of the MC Partners for all
purposes of this Agreement and any approval so provided and any act so taken by
the MC Representative or, if not available, the Alternative MC Representative,
for or on behalf of the MC Partners shall be binding upon each of the MC
Partners, respectively, for all purposes of this Agreement. MDLP and the MC
Partners may, at any time, designate a replacement representative and such
designation shall be effective immediately upon the receipt of written notice of
such designation by the other party. The initial MC Representative, Alternate MC
Representative, MDLP Representative and Alternate MDLP Representative shall be
those Persons set forth in Exhibit E to this Agreement.
 
 
 
 
33

--------------------------------------------------------------------------------


 
  8.1.2     Meetings of Party Representatives.
 
  (a)    The MDLP Representative or the Alternate MDLP Representative and the MC
Representative or the Alternate MC Representative shall meet at such times as
reasonably requested by MDLP or the MC Partners. Such meetings may occur
telephonically.
 
  (b)    Notice of meetings of party representatives may be given personally or
by mail, in writing or in any manner that is reasonable under the circumstances
to give actual notice; provided, however, absent a written waiver by either the
MDLP Representative (or the Alternate MDLP Representative) or the MC
Representative (or the Alternate MC Representative), each representative shall
receive not less than ten (10) days advance notice of any meeting of the party
representatives.
 
  8.2    Partner Cooperation; Project Status Reports and Budgets.  If the JV GP
shall request such cooperation, the MC Partners shall, in a commercially
reasonable manner, provide such cooperation and expertise and participation as
shall be necessary in order to gain the applicable governmental approvals and
agreements with any Governmental Authority in order to complete the Project and
shall be reimbursed for its out of pocket expenses and reasonable costs for same
if and to the extent the JV GP requests that the MC Partners take the specific
actions resulting in the requirements to expend such sums. The JV GP shall, in a
commercially reasonable manner, provide its cooperation and expertise in a
manner intended to enable the successful completion of the Project. The JV GP
shall provide the MC Partners with monthly “job cost” reports of the Project,
that provide information relating to the construction of the Infrastructure
Improvements and Traffic and Infrastructure Improvements. Within ten (10)
Business Days of receipt of a written request from the MC Partners, the JV GP
will provide the MC Partners with (i) a copy of the portions of MDLP’s most
recent development budget that relate to the MC Components, the ROFR Components,
as applicable, and the Infrastructure Improvements and Traffic and
Infrastructure Improvements and (ii) such other reports, documents or
information relating to the Infrastructure Improvements and Traffic and
Infrastructure Improvements as the MC Partners shall reasonably request.
 
  8.3    Participation in meetings, conferences, etc./Copies of notices,
documents, etc./Avoidance of duplicative costs.
 
  8.3.1    Notwithstanding anything herein to the contrary, each of the JV GP
and the MC Partners shall use reasonable efforts to give notice in any manner
that is reasonable under the circumstances to the other party and such other
party shall have the right to be present at, and participate in, any
pre-scheduled discussions, meetings and other significant and material
communications between the JV GP or the MC Partners (or any of their respective
Affiliates) and the NJSEA or any other Governmental Authority or their
representatives (“Third Party Discussions”). It is the intention of this Section
8.3.1 that each of the JV GP and the MC Partners shall be afforded the
opportunity to fully and meaningfully participate in the Third Party Discussions
to the extent practical under the relevant circumstances. In the event that
either the JV GP or the MC Partners, as the case may be, does not or is unable
to participate in any such Third Party Discussion for any reason, the
participating party shall make reasonable efforts to keep the other party
apprised of such Third Party Discussions. Notwithstanding the foregoing, to the
extent that any such discussions are intended to affect the Office/Hotel
Component or the Hotel ROFR or Arena ROFR, the MC Partners shall be provided
advance notice of such pre-scheduled discussions and shall have the right to
participate in such discussions and to the extent that any such discussions are
intended to affect the Entertainment/Retail Component, the JV GP shall be
provided advance notice of such pre-scheduled discussions and shall have a right
to participate in all such discussions; and
 
 
 
34

--------------------------------------------------------------------------------


 
  8.3.2  Notwithstanding anything herein to the contrary, each of the JV GP and
the MC Partners shall, and shall cause its Affiliates to (and in the case of the
JV GP, shall cause MDLP to), promptly furnish to, or make available to, the
other party copies of any and all material notices, submissions, settlements,
resolutions, schedules, correspondence, court papers or filings, reports and
other material documents or written materials (collectively, “Written
Materials”) received from the NJSEA or any other federal, state or local
governmental authority, agency or instrumentalities (including, the State of New
Jersey, Bergen County or the Borough of East Rutherford) (“Governmental
Authority”) with respect to or pertaining to the Project, if the substance of
such Written Materials could materially affect any of the Project. Each of the
JV GP and the MC Partners shall use reasonable efforts to provide copies of
correspondence from such party to a Governmental Authority concurrently with the
delivery thereof provided, however, that a party shall discharge its duties
under this Section 8.3.2 by making such Written Materials available to the other
party at the location where the materials are retained. Each of the JV GP and
the MC Partners shall, and shall cause its Affiliates to, use good faith efforts
to promptly disclose to the other party any information of which the party or
any of its Affiliates has actual knowledge (whether by reason of an oral or
written communication or otherwise) that could have a material adverse effect on
any of the Project, the MC Component Entities, the Hotel ROFR, the Arena ROFR or
the ROFR Component Entities.
 
  8.4   Compliance with Authority Agreements/Partnership Defaults.   The JV GP
shall use commercially reasonable efforts to cause MDLP and the Component
Entities, or, if applicable, the ROFR Component Entities to timely comply with
all of MDLP’s or obligations under any of the Authority Agreements.
 
9.  Reimbursements.   MDLP and the MC Partners hereto will be reimbursed by the
applicable MC Component Entity or, as applicable, the applicable ROFR Component
Entity for such costs and expenses incurred by it in providing predevelopment,
development, pre- and post-development leasing, releasing, marketing, financing,
legal (both in-house and third party) and pre- and post-development tenant
coordination services to any MC Component Entity or, as applicable any ROFR
Component Entity and other services ancillary to the development, ownership and
operation of an Office/Hotel Component, if and to the extent that such services
are to be provided by MDLP or the MC Partners (rather than by any other Person,
pursuant to contracts or other agreements). Where appropriate, all such costs
and expenses shall be evidenced by contracts or cost invoices.
 
10.  Formation of Component Entities; Development of Office/Hotel Components.
 
 
10.1 Development of Office Component and Hotel Component; Formation of Component
Entities. The Redevelopment Agreement contemplates that construction of the
Hotel Component and the Office Component (collectively, the “Office/Hotel
Component”) may occur as Phase III and Phase IV of the Project, subject to
favorable economic and market conditions as more particularly set forth therein.
The MC Partners shall have the option to develop or cause to be developed the
Office/Hotel Component on the terms and conditions set forth below.
 
10.1.1 Separate Development of Entertainment/Retail, Office and Hotel
Components; Separate Ground Leases. The Redevelopment Agreement contemplates
that the Entertainment/Retail Component, the Office Component (and the four (4)
sub-Components thereof - that is, Buildings A, B, C and D as defined in the
Redevelopment Agreement) and the Hotel Component may be developed at different
times either by MDLP or by one or more other entities or a combination thereof
(a “Staged Development”). The parties hereto acknowledge and agree that prior to
the date hereof, MDLP caused to be formed each of the Component Entities and, in
connection with the Financial Closing, each of the Component Entities entered
into their respective Ground Lease and Component Agreement whereby MDLP assigned
certain of its rights and obligations to the Component Entities.
 
10.1.2 Issuance of Partnership Interests to the MC Partners upon the Exercise of
a Take Down; Conveyance to Office/Hotel Component Upon the Take Down of a
Sub-Component.. Upon the MC Partners exercise of a Take Down option with respect
to an Office/Hotel Component, MDLP shall cause the applicable MC Component
Entity to issue economic partnership interests in such MC Component Entity to
the MC Partners (and/or an Affiliate) as more specifically described in Section
10.6. Upon the MC Partners’ exercise of a Take Down option with respect to a
sub-Component of the Office Component (as opposed to the exercise of a Take Down
option with respect to an entire Office
 

35

--------------------------------------------------------------------------------



Component), MDLP shall (i) cause the applicable MC Component Entity to convey
the applicable leasehold estate to a newly-formed partnership in which MDLP (the
JV GP, or an Affiliate of MDLP or the JV GP) is a partner (a “Sub-Component
Owner”) and (ii) cause the applicable Sub-Component Owner to issue economic
partnership interests in such Sub-Component Owner to the MC Partners (and/or an
Affiliate thereof) as more specifically described in Section 10.6
 
10.1.3 Cooperation. Each of the JV GP, MDLP and the MC Partners shall, and shall
cause their respective Affiliates to, provide such cooperation and promptly
execute such consents, agreements and take such other actions as shall be
necessary or desirable to carry out the purpose and intent of this Section 10.
 
10.2 The MC Partners Option to Develop Office/Hotel Component. The MC Partners
shall have the option (the “Office/Hotel Development Option”) to (or to
designate one or more of its Affiliates to) be the managing general partner of
the MC Component Entities or the Sub-Component Owner which may Take Down Phase
III and Phase IV or portions thereof in accordance with the Redevelopment
Agreement and to cause the applicable MC Component Entity or Sub-Component Owner
to Take Down either the Hotel Component or one or more of the sub-Components of
the Office Component (that is, a portion of the Office Component upon which an
office building of not less than 440,000 square feet shall be constructed)
pursuant to the exercise of a Take Down option as more specifically described in
this Section 10; provided, however, that the MC Partners shall be obligated to
exercise their Take Down option with respect to the Hotel Component upon its
exercise of either the Four Year Office/Hotel Development Option or the Six Year
Office/Hotel Development Option. MDLP shall substantially complete the
construction of the Traffic and Infrastructure Improvements described in
Sections 3.2(a)(i) through (iv) of the Redevelopment Agreement as required under
the Redevelopment Agreement by the earlier of (A) the Grand Opening Date, or
(B) the date upon which MDLP shall provide a Development Acceleration Notice. If
the Traffic and Infrastructure Improvements described in Sections 3.2(a)(i)
through (iv) of the Redevelopment Agreement have not been constructed as
required under the Redevelopment Agreement by the date of the MC Partners'
timely exercise of an Office/Hotel Development Option, then the MC Partners
shall not be obligated to cause the applicable Hotel/Office Component Owner to
Take Down a Component or sub-Component, as applicable, pursuant to such exercise
of an Office/Hotel Development Option until five (5) business days after such
Traffic and Infrastructure Improvements have been constructed as required under
the Redevelopment Agreement. The MC Partners' Office/Hotel Development Options
shall be exercisable by the MC Partners no later than the dates set forth in the
following schedule:
 
(i) The MC Partners' first Office/Hotel Development Option shall be exercisable
by the MC Partners no later than the date that is four (4) years after the Grand
Opening Date (hereinafter referred to as the “Four Year Office/Hotel Development
Option” or the “First Component”).
 

36

--------------------------------------------------------------------------------



(ii) The MC Partners' second Office/Hotel Development Option shall be
exercisable by the MC Partners no later than the date that is six (6) years
after the Grand Opening Date (hereinafter referred to as the “Six Year
Office/Hotel Development Option” or the “Second Component”).
 
(iii) The MC Partners' third Office/Hotel Development Option shall be
exercisable by the MC Partners no later than the date that is eight (8) years
after the Grand Opening Date.
 
(iv) The MC Partners' fourth Office/Hotel Development Option shall be
exercisable by the MC Partners no later than the date that is nine (9) years
after the Grand Opening Date.
 
(v) The MC Partners' fifth Office/Hotel Development Option shall be exercisable
by the MC Partners no later than the date that is ten (10) years after the Grand
Opening Date.
 
In all events, the MC Partners shall at their option Take Down all of the
Office/Hotel Components no later than the date that is ten (10) years after the
Grand Opening Date. To the extent that the MC Partners shall have not exercised
any one of its Office/Hotel Development Options as of the date specified in the
above schedule, the MC Partners shall no longer have any right to Take Down all
other subsequent Components for which it has not exercised an Office/Hotel
Development Option.
 
10.2.1 The MC Partners' Election. If the MC Partners desire to exercise an
Office/Hotel Development Option, the MC Partners shall provide notice (an
“Office/Hotel Development Election Notice”) to MDLP of such desire no later than
the date on which such Office/Hotel Development Option may be exercised (as set
forth in Section 10.2) and shall set forth in such notice which of the
Components it desires to have Taken Down (e.g., the Hotel Component, an Office
Component or one of the sub-Components of the Office Component) (the “Applicable
Component”) and the proposed Take Down date (each an “Office/Hotel Election
Notice Date”). Upon its exercise of an Office/Hotel Development Option, the MC
Partners shall have no obligation to cause the applicable Office/Hotel Component
Owner to commence construction of the Applicable Component until the MC Partners
determine in their sole discretion that certain economic and market conditions
as set forth in the Redevelopment Agreement exist, as applicable, subject to
(x) MDLP's acceleration rights described in Section 10.3, (y) the obligation of
the managing general partner of a ROFR Component Entity under Section 6.1.2.1 to
commence development and construction upon the earlier of the date required
under the applicable ROFR Agreement, if any, and the date that may be agreed
upon by MDLP and the MC Partners and set forth in the applicable ROFR Component
Entity Agreement, and (z) the obligation of the managing general partner set
forth in Section 6.1.2.3 to commence development and construction upon the
earlier of the date required under any applicable agreement between MDLP and the
NJSEA, if any, and the
 

37

--------------------------------------------------------------------------------



date that may be agreed upon by MDLP and the MC Partners and set forth in the
applicable ROFR Component Entity Agreement. If the Applicable Component is the
Hotel Component, then the development contemplated in the Office/Hotel
Development Election Notice shall not be less than 520 rooms and, if the
Applicable Component is the Office Component, the aggregate number of square
feet of each sub-Component of the office buildings in the Office Component being
not less than 440,000 square feet. If, the Applicable Component is an Office
Component, the Office/Hotel Development Election Notice may provide that the
Office Component will be developed in phases (then each of Buildings A through D
(as defined in the Redevelopment Agreement) shall be developed in one or more
phases), such that the aggregate square feet of the office buildings is
approximately 1,760,000, or such lesser amount as required pursuant to zoning
ordinances, approvals and the Redevelopment Agreement. For the avoidance of
doubt, the Hotel Component may not be developed in one or more phases but the
Office Components may be developed in phases as provided herein. Prior to
commencement of construction of the Component or phases (if applicable) or
sub-Component thereof, the MC Partners shall provide to the Office/Hotel
Component Owner (as herein defined), the following which shall include such
reasonable detail and contain such matters as shall be required under the
Redevelopment Agreement:
 
10.2.1.1 Development and Operating Budgets. A proposed development budget for
the construction of the Applicable Component, such budget to be in substantially
the same form as the development budget of the JV GP, and a pro forma operating
budget for the remainder of the calendar year following Completion with respect
to the Applicable Component and for the immediately succeeding calendar year,
such budget to be in substantially the same form as the Operating Budget;
 
10.2.1.2 Construction Schedule. A construction schedule, setting forth
anticipated commencement of construction, substantial completion and occupancy
of each individual building, parking facility or other material amenity,
building or other sub-Component within the Office Component (or phases thereof)
and the Hotel Component, with commencement of construction of the Applicable
Component or sub-Component occurring no later than ninety (90) days after the
Take Down date set forth in the Office/Hotel Development Election Notice or on
such earlier date as determined in accordance with Section 10.3.1; and subject
to Section 10.6.7.3; and
 
10.2.1.3 Site Plans, etc. Site plans, architectural renderings and other visual
depictions of the MC Partners' proposed development of the entire Office/Hotel
Component or a phase or sub-Component thereof including such documents as shall
be required to be delivered to the NJSEA for “Master Plan Approval” of the
Office/Hotel Component in accordance with the Redevelopment Agreement.
 

10.3 MDLP's Acceleration Right.
 
 
10.3.1 MDLP's Right to Request Acceleration of Commencement Dates of Staged
Development. MDLP may request, by written notice to the MC Partners (a
“Development Acceleration Notice”), that the date(s) for commencement of
development of all or a particular sub-Component of the Office/Hotel Component
occur on a date prior to the applicable dates set forth in Section 10.2.
Provided that MDLP complies with either or both of Sections 10.3.1(a) and (b) in
connection with the delivery of the Development Acceleration Notice, MDLP may
provide a Development Acceleration Notice to the MC Partners at any time after
the earlier of: (i) the date upon which MCRC (or its successor) publicly
announces (including in a press release or public filing that it has no
intention in the future of being in the business of developing office buildings
or that MCRC (or its successor) publicly announces (including in a press release
or public filing) that it has no intention in the future of developing office
buildings in the State of New Jersey; or (ii) (A) the date that is two (2) years
after the Grand Opening Date or (B) the date immediately subsequent to the date
that the MC Partners have delivered an Office/Hotel Election Notice with respect
to the First Component; (iii) (A) the date that is four (4) years after the
Grand Opening Date or (B) the date immediately subsequent to the date that the
MC Partners have delivered an Office/Hotel Election Notice with respect to the
Second Component; or (iv) no more frequently than every two (2) years after the
dates set forth in (ii) and (iii) above; provided, that MDLP shall have the
right to accelerate the remaining two (2) Office Components (or sub-Components),
at any time after the date which is eight (8) years after the Grand Opening
Date.
 

 
(a)
Favorable Economic and Market Conditions. If MDLP determines that economic and
market conditions are favorable for the commencement of development of a
particular Office/Hotel Component, phase or sub-Component thereof, as
applicable, then MDLP shall provide a written notice (a “Market Development
Notice”) to the MC Partners of such determination. The Market Development Notice
shall be accompanied by a description of the Applicable Component or phase
thereof, if applicable, that MDLP has determined should be Taken Down and
reasonable evidence of favorable economic and market conditions. The MC Partners
shall have thirty (30) days after receipt of a Market Development Notice to
elect, by written notice to MDLP, to proceed with the Take Down on the date
specified in the Market Development Notice. If the MC Partners provide a written
notice of such election to proceed, then the Take Down of the particular
Office/Hotel Component or phase thereof, if applicable, shall occur on the date
specified in the Market Development Notice. If the MC Partners fail to provide a
written notice to proceed within such thirty (30) day period, then the decision
whether to proceed with the Take Down on the date specified in the Market
Development Notice shall be a Major Decision and either party shall have the
right to avail itself of the provisions of Section 15.

 

38

--------------------------------------------------------------------------------




 
(b)
Third Party Commitment to Finance. If in connection with a Development
Acceleration Notice, MDLP obtains a term sheet or written evidence of a
provisional commitment (a “Loan Commitment”) from a third party lender proposing
to provide financing at market rates and upon commercially reasonable terms and
conditions (including but not limited to loan to value ratios and debt service
ratios) to finance the development of a particular Office/Hotel Component, phase
or sub-Component thereof, as applicable, prior to the earlier of the applicable
date set forth in Section 10.2 or the actual date of the Take Down of such
Office/Hotel Component or sub-Component thereof, then MDLP shall provide a
written notice (a “Loan Commitment Notice”) to the MC Partners of such fact. The
Loan Commitment shall be non-recourse and shall not require that an entity
guaranty the obligations of the borrower thereunder or, if recourse or a
guaranty or guaranties shall be required, such recourse and/or guaranty or
guaranties shall be the obligation of MDLP or its Affiliates, but not of the MC
Partners or their Affiliate(s). The Loan Commitment Notice shall be accompanied
by a description of the applicable Office/Hotel Component, phase or
sub-Component thereof, as applicable, that is the subject of the Loan
Commitment, a copy of the Loan Commitment and a proposed date of the Take Down
of the applicable Office/Hotel Component, phase or sub-Component thereof, as
applicable. The MC Partners shall have thirty (30) days after receipt of a Loan
Commitment or Loan Commitment Notice to elect, by written notice to MDLP, to
proceed with the Take Down, on the date specified in the Loan Commitment Notice
and have the Office/Hotel Component Owner negotiate and execute the loan
documents pursuant to the Loan Commitment. If the MC Partners provide a written
notice of such election to proceed, then the Take Down shall occur on the date
specified in the Loan Commitment Notice (but in no event shall such issuance,
conveyance or assignment of Partnership Interests occur prior to the date of
loan closing) and the MC Partners shall negotiate and execute the loan documents
pursuant to the Loan Commitment; provided, however, that if the loan fails to
close through no fault of the MC Partners, the MC Partners shall have no
obligation to Take Down such Office/Hotel Component or sub-Component thereof nor
commence development of the applicable Office/Hotel Component, phase or
sub-Component thereof, as a result of the delivery of such Development
Acceleration Notice by MDLP. If the MC Partners fail to provide a written notice
to proceed within such thirty (30) day period, then the provisions of
Section 10.8 shall apply. Notwithstanding anything herein to the contrary, if
the MC Partners disagree with MDLP as to whether the Loan Commitment meets the
terms and conditions of this Section 10.3.1(b), the MC Partners shall provide
written notice to MDLP of such disagreement within the thirty (30) day period
above and MDLP or the MC Partners shall have the right to avail themselves of
the provisions of Section 15. If the resolution of the procedures under Section
15 results in a determination that the Loan  Commitment meets the terms and
conditions of this Section 10.3.1(b) and the Loan Commitment expires or the
contemplated loan (or a loan on comparable terms and conditions is substituted
by the MC Partners at no additional cost to MDLP if the costs and expenses were
paid in connection with the Loan Commitment) is no longer able to be obtained
within a reasonable time after the resolution as aforesaid, then the MC Partners
will construct the applicable office building or hotel as provided herein or, if
the MC Partners fail to so construct as provided herein, then the provisions of
Section 10.8 shall apply.

 

39

--------------------------------------------------------------------------------



        
10.4 Office/Hotel Component Owner Obligated to Pay a Portion of Annual Payments.
 
10.4.1  Determination of Allocated Annual Payments. The Office/Hotel Component
Owner shall only be obligated to pay the Allocated Annual Payments with respect
to the Component, phase or sub-Component on which it has exercised an
Office/Hotel Development Option.
 
(a) Allocated Annual Payments. As used herein, the “Allocated Annual Payments”
with respect to the Office/Hotel Component shall be equal to thirty-two percent
(32%) in the aggregate of (1) any rent (other than any percentage rent payable
solely in connection with the Entertainment/Retail Component) or development
rights fee(s) paid to date other than the Development Rights Fee in connection
with the Ground Lease and/or a Component Lease, as applicable, (2) all PILOT
Payments, (3) all fees, costs and expenses incurred by MDLP in connection with
litigation (other than the Existing Litigation) relating to the Redevelopment
Agreement or any related agreement (including assertions that the NJSEA did not
possess the requisite authority to enter into the Redevelopment Agreement or
such related documents), the PILOT Payments or any other litigation pertaining
to all or any portion of the Project, (4) one-half of all fees, costs and
expenses incurred by MDLP in connection with the Existing Litigation and (5) the
WMB Annual Payment. “Annual Payments” shall mean the aggregate of the amounts
set forth in subclauses (1) through (5) of the preceding sentence.
Notwithstanding that the Development Rights Fee may be characterized as
prepayment of rent or ground rent under a Component Lease, such payment of the
Development Rights Fee shall not constitute “rent” to be included in the
definition of “Allocated Annual Payments”.
 
(b) Sub-Allocation Percentages. Exhibit F annexed hereto sets forth, in the
column entitled “Percentage of Allocated Payments”, the portions of the
Allocated Annual Payments
 

40

--------------------------------------------------------------------------------



(expressed as a percentage of the total Annual Payments) to be paid with respect
to the ownership of each Component (such portions, the “Sub-Allocation
Percentages”).
 
(c) Sub-Allocated Annual Payments. Each Component, phase or sub-Component
thereof shall be responsible for the amount determined by multiplying the
applicable Sub-Allocation Percentage by the Annual Payments (the “Sub-Allocated
Annual Payments”). Such responsibility shall commence on the earlier of the
Grand Opening Date or six (6) years from the Development Rights Fee Funding
Date.
 
(d) Obligation to Pay Allocated Annual Payments. Once the MC Partners have
provided the Office/Hotel Development Notice and the Component, phase or
sub-Component has been conveyed and/or the partnership interests in the
Component Entity issued, the Office/Hotel Component Owner shall be obligated to
pay all Allocated Annual Payments that are thereafter due. If a Staged
Development occurs, each Sub-Allocated Annual Payment shall be payable from and
after the corresponding date of issuance or assignment of partnership interests
in the Component Entity.
 
(e) Obligations to Pay Infrastructure Improvement Costs and Program Costs
(Sub-Allocated Infrastructure Improvement Payments). Notwithstanding anything
herein to the contrary, each Component, phase or sub-Component thereof shall be
responsible (in proportion to their respective Sub-Allocation Percentages) for
any and all Infrastructure Improvement Costs and Program Costs (other than
Exclusive Office/Hotel Infrastructure Improvement Costs), up to but not in
excess of $160,000,000, that has been incurred and paid by the JV GP, MDLP or
any of the Component Entities (“Sub-Allocated Infrastructure Improvement
Payments”). MDLP may finance Infrastructure Improvement Costs and Program Costs
through (i) bond debt or other public financing vehicle(s) on the terms and
conditions set forth in Section 13.1.16 (“Public Debt”), (ii) if public
financing is not available or obtained by JV GP or MDLP, the issuance of an
Infrastructure Loan, or (iii) to the extent that any portion of the
Infrastructure Improvement Costs and Program Costs cannot be financed by Public
Debt, a combination of (i) and (ii) above. If JV GP, MDLP or any of the
Component Entities (other than the MC Component Entities) obtained public
financing to pay for the Infrastructure Improvement Costs, the Sub-Allocated
Infrastructure Improvement Payments shall include any and all principal payments
and interest payments made under such financing. If JV
 

41

--------------------------------------------------------------------------------



GP, MDLP or any of the Component Entities (other than the MC Component Entities)
do not obtain public financing or non-affiliated third party financing to pay
for the Infrastructure Improvement Costs and Program Costs, the Sub-Allocated
Infrastructure Improvement Payments shall not be added to Sub-Allocated Prepaid
Annual Payments upon a Take Down as provided in Section 10.5.2.
 
(f) Obligations to Pay Exclusive Office/Hotel Infrastructure Improvement Costs.
Notwithstanding anything herein to the contrary, each Component, phase or
sub-Component thereof shall be solely responsible for any and all site specific
costs relating to such Component, phase or sub-Component including all
Infrastructure Improvement Costs and Program Costs associated solely with their
respective Component, site plan approval costs and similar costs, fees and
expenses (the “Exclusive Office/Hotel Infrastructure Improvement Costs”).
 
10.5 Determination of Office/Hotel Value. The value (the “Office/Hotel Value”)
of the portion of the Development Land upon which Phase III and Phase IV shall
be developed (the “Office/Hotel Land”) shall be the aggregate of the value of
the Hotel Land and the value of the Office Land, determined utilizing the
formula hereinafter set forth, plus the Sub-Allocated Prepaid Annual Payment.
 
10.5.1 Determination of Values of Office Land and Hotel Land. The value of the
portion of the Office/Hotel Land upon which the Hotel Component shall be
constructed (the “Hotel Land”) shall be determined by multiplying $17,500 per
hotel room by the number of hotel rooms as set forth in the office or hotel
Plans and Specifications, and (ii) the value of the portion of the Office/Hotel
Land upon which the Office Component shall be constructed (the “Office Land”)
shall be determined by multiplying $30 per buildable square foot by the actual
buildable square footage of the office buildings located on the Office Land.
Beginning in 2012 and annually thereafter, such $17,500 and $30 amounts set
forth in the preceding sentence shall be increased by the percentage increase,
if any, for the CPI (the “CPI Adjustment”) for November of the year (the “New
Year”) prior to the current year as compared to the CPI for November of the year
prior to the New Year. Such amounts shall not be decreased below the applicable
amounts in effect immediately prior to a calculation of the change in CPI. If a
Staged Development, the Office/Hotel Value as to each stage shall be separately
determined.
 
10.5.2 Sub-Allocated Prepaid Annual Payment. Upon a Take Down, the Office/Hotel
Value shall include a lump sum amount equal to the aggregate Sub-Allocated
Annual Payments and the Sub-Allocated Infrastructure Improvement Payments
(subject to Section 10.4.1(e)) accrued through the closing date of such Take
Down (such aggregate amount, the “Sub-Allocated Prepaid
 

42

--------------------------------------------------------------------------------



Annual Payment”). From and after such date, all future Sub-Allocated Annual
Payments shall be payable as provided in Section 10.4.1(d).
 
10.6 Issuance of Partnership Interests Upon the Exercise of a Take Down. In
connection with the MC Partners’ exercise of a Take Down option, MDLP shall
cause the applicable MC Component Entity or applicable Sub-Component Owner to
issue (i) the Special General Partner or its Affiliates a general partnership
interest in such MC Component Entity or Sub-Component Owner in exchange for the
Special General Partner’s commitment to contribute to the capital of such
Component Entity or Sub-Component Owner the amount described in Sections 10.6.5
and 10.6.6 hereof, and (ii) the MC Partners or their Affiliates a limited
partnership interest in such MC Component Entity or Sub-Component Owner in
exchange for the MC Partners’ commitment to contribute to the capital of such MC
Component Entity or Sub-Component Owner the amount described in Sections 10.6.5
and 10.6.6 hereof, at which time, the MC Partners shall be admitted to such MC
Component Entity or Sub-Component Owner as partners for tax purposes; and MDLP
and the MC Partners (or one or more of their Affiliates) shall execute a limited
partnership agreement for such MC Component Entity or Sub-Component Owner (each,
a “Office/Hotel Component LP Agreement”) substantially in the form of the
Original Agreement, modified as follows:
 
10.6.1 The Office/Hotel Component LP Agreement(s) shall reflect that the
property leased is the Office/Hotel Land or, if a Staged Development, it is the
intention of the partners signatory thereto that the partnership or another
partnership formed as contemplated herein shall eventually lease the
Office/Hotel Land;
 
10.6.2 The applicable Office/Hotel Component Owners shall enter into a
management agreement for the management of the Office Component pursuant to a
management agreement substantially in the form of the Management Agreement
attached as Exhibit J to the Original Agreement, appropriately modified to
reflect that the asset that is subject thereto is an office building and
providing for fees payable to the manager thereunder (which shall be an
Affiliate of the MC Partners) as set forth in Exhibit G attached hereto and, as
to the Hotel Component, the Office/Hotel Component LP Agreement shall provide
for an asset management fee and development management fee payable to the MC
Partners as set forth in Exhibit G attached hereto;
 
10.6.3 The initial capital accounts (and Unreturned Partners' Contribution
Accounts) of each of MDLP and the MC Partners in each of the applicable
Office/Hotel Component Owners shall be the amounts determined as provided in
Section 10.6.7 below, and the MC Partners’ aggregate Partnership Interest and
MDLP's Partnership Interest in each of the applicable Office/Hotel Component
Owners shall be seventy-five percent (75%) and twenty-five (25%), respectively
as adjusted pursuant to Sections 10.6.6(a) and (b);
 

43

--------------------------------------------------------------------------------



10.6.4 Each of MDLP and the MC Partners shall receive a return on their
Unreturned Capital Contribution Accounts equal to nine percent (9%) per annum,
compounded quarterly but not payable from capital contributions, with such
return being paid on a pari passu basis in accordance with the amount of their
respective Unreturned Capital Contributions Accounts thereunder and with the
return of such capital to be paid in accordance with their Partnership Interests
described in Section 10.6.3;
 
10.6.5 The MC Partners shall be obligated to contribute all Required Equity as
set forth in the agreed-upon development budget of the applicable Office/Hotel
Component Owner until such time as the ratio (the “Capital Ratio”) of the MC
Partners’ capital accounts to the MDLP capital account is 75:25 and, thereafter,
the MC Partners and MDLP shall be obligated to contribute seventy-five percent
(75%) and twenty-five percent (25%) respectively, of all Required Equity, pari
passu, under the applicable Office/Hotel Component LP Agreement(s) to the
Office/Hotel Component Owner(s) as provided in Section 10.6.6(e);
 
10.6.6 If, as of the date of issuance of the certificate of occupancy for the
core and shell of an Office Component or the date of opening for business of a
Hotel Component, as applicable (such date, the “Capital Ratio Determination
Date”), after capital accounts are established pursuant to Section 10.6.7 below
and after taking into account all additional capital contributed by MDLP and the
MC Partner as Required Equity in the applicable Office/Hotel Component Owner(s),
the Capital Ratio is not 75:25, then the following shall occur:
 
(a) The MC Partners shall contribute capital to the applicable Office/Hotel
Component Owner within thirty (30) days of the Capital Ratio Determination Date
in an amount such that, after such contribution and the distribution described
in this Section 10.6.6(a), the Capital Ratio shall be at least 65:35 but not
more than 75:25 and, in such event, the applicable Office/Hotel Component Owner
shall make a distribution to MDLP as a return of MDLP capital in an amount
equivalent to the MC Partners’ capital contributions;
 
(b) If, after the contribution of capital as described in Section 10.6.6(a)
hereof, the Capital Ratio is less than 75:25 (but at least 65:35), then MDLP may
elect that either the action described in Section 10.6.6(b)(i) below occur or
the action described in Section 10.6.6(b)(ii) below occur:
 
(i) MDLP’s Partnership Interest in the applicable Office/Hotel Component Owner
shall be increased, and the MC Partners’ Partnership Interest in the applicable
Office/Hotel Component Owner shall be decreased, so that their Partnership
Interests are in proportion to the Capital Ratio, or
 

44

--------------------------------------------------------------------------------



 
 
(ii) MDLP’s Partnership Interest in the applicable Office/Hotel Component Owner
and the MC Partners’ Partnership Interest shall not be adjusted and all
Super-Priority Capital shall receive a preferred return equal to nine percent
(9%) per annum, compounded quarterly, on, and a return of, such capital, prior
to the return on or of any other capital under the Office/Hotel Component LP
Agreement. In the alternative to receiving such a return on the Super-Priority
Capital, MDLP may elect that a portion of MDLP’s capital equal to the
Super-Priority Capital be converted into a loan in the amount of the
Super-Priority Capital, with interest thereon at nine percent (9%) per annum,
compounded quarterly, which loan shall be repaid prior to any Partner Loans (as
such term shall be defined in the Office/Hotel Component LP Agreement) and any
return of or on capital. As used herein the “Super-Priority Capital” shall mean
the portion of MDLP’s capital that is in excess of the amount of capital
necessary to result in the Capital Ratio being 75:25.
 
(c) Thereafter, the MC Partners and MDLP shall be obligated to contribute any
additional Required Equity in the ratio of their respective Partnership
Interests in the applicable Office/Hotel Component Owner, as such Partnership
Interests were adjusted as provided in Section 10.6.6(b)(i); and
 
(d) Thereafter, each future Office/Hotel Component LP Agreement:
 
(i) shall provide for the Partnership Interests of the MC Partners and MDLP to
be 75:25 as provided in Section 10.6.3; and
 
(ii) shall provide that if, after the occurrence of the Capital Ratio
Determination Date applicable to the Office/Hotel Component Owner, the ratio of
the MC Partners’ capital accounts to MDLP’s capital account is less than the
ratio of the partner’s Partnership Interests, then the MC Partners shall be
obligated to contribute capital to the Office/Hotel Component Owner, and the
adjustment of Partnership Interests or allocation of a portion of the JV GP’s
capital to Super-Priority Capital shall occur in a substantially similar manner
as described in Section 10.6.6(b);
 

45

--------------------------------------------------------------------------------



 
 
(e) After the Capital Ratio becomes 75:25 as aforesaid, then each of the MC
Partners and MDLP shall be obligated to contribute Required Equity, pari passu,
based on the ratio of their respective Partnership Interests;
 
(f) The MC Partners’ “Required Equity” in any Office Component or Hotel
Component shall not exceed forty percent (40%) of the “Net Project Costs”
contemplated in the applicable development budget of such Office Component or
Hotel Component.
 
(g) MDLP shall be a special general partner and receive rights to participate in
Major Decisions as described in Section 13; and
 
(h) If the MC Partners exercises the drag along rights that will be incorporated
into the Office/Hotel Component LP Agreement, which terms shall be substantially
similar to Section 11.3 of the Original Agreement, MDLP shall continue to the
have rights and obligations respecting the development and ownership of the
remaining Office/Hotel Components as set forth in this Section 10.
 
10.6.7 Establishment of Capital Accounts in Office/Hotel Component Owner. Upon a
Take Down, the capital accounts of MDLP and the MC Partners in the applicable
Office Hotel Component Owner shall be determined in the following manner:
 
10.6.7.1 Effective upon a Take Down and the issuance of the partnership
interests in the applicable Office/Hotel Component Owner to the MC Partners (or
their Affiliates) in exchange for the commitments to contribute capital as
described in Section 10.6.5 and 10.6.6 hereof, MDLP shall be deemed to have
contributed the applicable Office/Hotel Land to the capital of the applicable
Office/Hotel Component Owner based on the applicable Office/Hotel Value.
Ninety-nine percent (99%) of such value determined will initially be credited to
MDLP’s capital account and Unreturned MDLP Capital Contributions Account and one
percent (1%) of such value will be credited to the MC Partners’ (or their
Affiliates’) capital account and Unreturned MC Partner Capital Contributions
Account; provided, however, that any amounts attributable to any Sub-Allocated
Prepaid Annual Payment shall be credited to the party that, (i) if such
Sub-Allocated Prepaid Annual Payment was subject to financing, paid any debt
service (principal and interest) with respect to such financed amounts from its
own funds or (ii) paid any such Sub-Allocated Prepaid Annual Payment from its
own funds.
 

46

--------------------------------------------------------------------------------



 
 
10.6.7.2 If the applicable Office/Hotel Value is less than the actual fair
market value of the applicable Office/Hotel Land (and related assets) as
determined by MDLP (the “Actual Office/Hotel Value”), then the difference
between the applicable Actual Office/Hotel Value and the applicable Office/Hotel
Value will be credited to the partners’ capital accounts and Unreturned Partners
Contributions Accounts as follows: seventy-five percent (75%) of such difference
will be credited to the MC Partners’ (or their Affiliates’) capital account and
Unreturned MC Partner Capital Contributions Account, and twenty-five percent
(25%) of such difference will be credited to MDLP’s capital account and
Unreturned MDLP Capital Contributions Account.
 
10.6.7.3 If the applicable Office/Hotel Component Owner fails to commence
construction within ninety (90) days of the date of the closing of the MC
Partners’ applicable Take Down, the MC Partners shall be obligated to contribute
capital to the Office/Hotel Component Owner within such ninety (90) day period
in an amount that, after such contribution and the distribution described in
this Section 10.6.7.3, the Capital Ratio shall be 75:25 and, in such event, the
Office/Hotel Component Owner shall make a distribution to MDLP as a return of
MDLP’s capital in an amount equivalent to the MC Partners’ contribution. If the
MC Partners fail to contribute the capital (a “Office/Hotel Funding Default”) in
accordance with the preceding sentence, then MDLP may provide written notice to
the MC Partners of such Office/Hotel Funding Default (an “Office/Hotel Funding
Default Notice”). If the MC Partners shall fail to fund such Required Equity
within ten (10) business days after the date of delivery of the Office/Hotel
Funding Default Notice, then MDLP shall designate a replacement managing general
partner of the Office/Hotel Component Owner (which may include itself). Upon the
occurrence of an Office/Hotel Funding Default and the MC Partners’ failure to
cure such default, the respective Partnership Interests of the MC Partners and
MDLP in the Office/Hotel Component Owner shall be determined in accordance with
their capital accounts in such Office/Hotel Component Owner as such capital
accounts are determined as provided in Section 10.6.7.2 hereof. MDLP, as
replacement managing general partner of the Office/Hotel Component Owner, may
determine in its sole discretion whether to develop such Office/Hotel Component
or sell such Office/Hotel Component, except that in the event of a sale the
provisions of Section 10.7.2 shall not apply.
 
10.6.7.4 Any amounts allocable to an Office/Hotel Component Owner for Prepaid
Rent Allocations shall not be credited to the Unreturned Capital Contributions
Accounts.
 

47

--------------------------------------------------------------------------------



10.6.7.5 Notwithstanding anything herein to the contrary, MDLP and the MC
Partners agree, that if the JV GP shall fail to timely pay the Principal Amount
of the MC Note to the MC Partners on the Maturity Date, then the MC Partners’
Partnership Interest in each Office/Hotel Component Owner shall be eighty
percent (80%) rather than seventy-five percent (75%) and MDLP’s Partnership
Interest in each Office/Hotel Component Owner shall be twenty percent (20%)
rather than twenty-five percent (25%) and the Capital Ratio shall be 80:20
rather than 75:25 (and the credits to the accounts described in Section 10.6.7.2
hereof shall be in an 80:20 ratio rather than the 75:25 ratio). The foregoing
adjustment to the Partnership Interests and the Capital Ratio shall not relieve
the JV GP from its obligation to pay the Principal Amount of the MC Note.
 
10.6.7.6 Upon a Take Down, (i) the capital accounts of the partners in the
applicable Office/Hotel Component Owner shall be maintained in accordance with
the Code Section 704(b) and the regulations thereunder, and (ii) all allocations
of income, gain, loss and treasury deduction that are capable of having economic
effect for federal income tax purposes shall have substantial economic effect
within the meaning of Code Section 704(b), and the Treasury Regulations
promulgated thereunder and shall be “fractions rule” compliant within the
meaning of Section 514(c)(9) of the Code and the Treasury Regulations, unless
otherwise reasonably determined by MDLP in its sole discretion.
 
10.6.8 After the occurrence of the matters and execution of the documents set
forth in Sections 10.5 through 10.6.7.6, then the closing of the Take Down shall
occur on a date not later than thirty (30) days after the date of such Take
Down, as follows:
 
10.6.8.1 MDLP shall cause the Office/Hotel Component Owner to issue to (i) the
Special General Partner and/or its designated Affiliate a general partnership
interest in the Office/Hotel Component Owner and (ii) the MC Partners and/or
their designated Affiliate a limited partnership interest in the Office/Hotel
Component Owner. MDLP shall cause the Office/Hotel Component Owner to convert GP
LLC’s managing general partnership interest in the Office/Hotel Component Owner
to a special general partnership interest;
 
10.6.8.2 MDLP shall, and it shall cause GP LLC and the Office/Hotel Component
Owner to, execute such documents as shall be reasonably necessary to issue the
partners’ Partnership Interests in the Office/Hotel Component Owner;
 
10.6.8.3 The applicable Office/Hotel Component Owner shall represent and warrant
that the Partnership Interests have not been sold,
 

48

--------------------------------------------------------------------------------



assigned, transferred, encumbered, pledged or hypothecated, and (iii) the
interests are free and clear of any lien, claim or encumbrance;
 
10.6.8.4 GP LLC and the MC Partners or their Affiliates will file and amendment
to the certificate of limited partnership of the Office/Hotel Component Owner
reflecting the admission of the MC Partners or their Affiliates, as the case may
be, as a new general partner of the Office/Hotel Component Owner;
 
10.6.8.5 Intentionally omitted;
 
10.6.8.6 The NJSEA, MDLP and the Office/Hotel Component Owner shall enter into
such agreements as shall be necessary to:
 
(a) Intentionally omitted;
 
(b) Intentionally omitted;
 
(c) Result in MDLP and such Component being released from all responsibilities,
duties and obligations related to the Office/Hotel Component under the
Redevelopment Agreement, the Ground Lease and all related agreements including
all Infrastructure Improvements and Traffic and Infrastructure Improvements
associated with the Office/Hotel Component and the Office/Hotel Component, or
phase thereof, is released from all responsibilities, duties and obligations
related to the Entertainment/Retail Component Ground Lease and all related
agreements including all Infrastructure Improvements and Traffic and
Infrastructure Improvements associated with the Entertainment/Retail Component;
 
(d) Result in agreements between MDLP and the Office/Hotel Component Owner
allocating and assigning the entire obligation respecting the Office/Hotel
Component due under the NJSEA Profit Participation to the owner(s) of the
Office/Hotel Component, as the case may be;
 
(e) Obtain such consents and approvals from the NJSEA and other third parties as
shall be required to effectuate such issuance and other matters required under
this Section 10.6.8 (including estoppel certificates);
 
(f) Create such mutual reciprocal easements and covenants to permit the Office
Component and Hotel Component to operate within the Project as contemplated in
the Conceptual Site Plan if not already created; and
 

49

--------------------------------------------------------------------------------



 
 
(g) Execute an agreement providing for indemnification from the Office/Hotel
Component Owner and the Entertainment/Retail Component, as the case may be,
respecting any matters for which a release or a consent or a separate, several
allocation of obligations was not obtained as provided above and respecting a
failure of the Office/Hotel Component (or phase or sub-Component thereof) or the
Entertainment/Retail Component to comply with its payment obligations as
provided above; and
 
(h) Execute the Office/Hotel Component LP Agreement, requiring, among other
things, the capital contributions by the MC Partners, as more particularly
described herein.
 
10.7 Failure of the MC Partners to Make Election. If the MC Partners fail to
provide an Office/Hotel Development Election Notice on or before the
Office/Hotel Election Notice Date, then (i) the MC Partners shall be deemed to
have irrevocably waived all rights under Section 10.2.1 including all rights to
be the managing general partner of the MC Component Entity or MC Component
Entities that develop Phase III and Phase IV, and (ii) thereafter, MDLP shall
have the sole discretion (consistent with the Redevelopment Agreement) to
determine whether any MC Component Entity should retain and develop all or any
sub-Component of the Office Component or the Hotel Component or sell the Office
Component or Hotel Component to a third party (which may be a Joint Venture
(hereinafter defined)) and/or seek other development partners. If MDLP elects to
retain and develop all or any sub-Component as aforesaid, the applicable
property may be developed by an entity owned by MDLP, JV GP and/or one of their
Affiliates (or MDLP and the MC Partners if the MC Partners make a Partnership
Election as defined and described in Section 10.7.3 below) or by a partnership,
or other joint venture entity between a third party and MDLP, JV GP and/or one
of their Affiliates (or MDLP and the MC Partners if the MC Partners and/or one
of their Affiliates elect to be a partner as provided in Section 10.7.3 below)
(a “Joint Venture”) to develop all or a portion of the Hotel Component, the
Office Component or any sub-Component thereof, or any combination of the
foregoing. If the MC Partners do not make a Partnership Election pursuant to
Section 10.7.3, then Special General Partner’s non-economic partnership interest
in the applicable MC Component Entity shall automatically terminate, and Special
General Partner shall no longer be a general partner of such MC Component
Entity.
 
10.7.1 Sale of Hotel Component or Office Component. If MDLP shall elect to sell
all or any sub-Component, as applicable, of the Office Component or the Hotel
Component, then MDLP shall have the right to determine the terms and conditions
upon which such purchase and sale transaction shall be consummated subject to
Section 10.7.2.
 

50

--------------------------------------------------------------------------------



 
 
10.7.2 Purchase Price Floor. The purchase price (in the case of a sale) or the
deemed value of the particular portion of the Office/Hotel Land (in the case of
the Joint Venture) conveyed by any MC Component in accordance with this Section
10.7 must be equal to or exceed ninety-five percent (95%) of the Office/Hotel
Value of the particular Component, phase or sub-Component thereof, as
applicable. If the purchase price is less than ninety-five percent (95%) of the
applicable Office/Hotel Value, then MDLP shall provide written notice (a
“Reoffer Notice”) to the MC Partners. The MC Partners shall have the right, to
be exercised by written notice (a “Reoffer Acceptance Notice”) to MDLP not later
than thirty (30) days after the MC Partners’ receipt of the Reoffer Notice, to
Take Down the Office/Hotel Component utilizing an Office/Hotel Value equal to
the purchase price set forth in the Reoffer Notice. If the MC Partners provide a
Reoffer Acceptance Notice, then (i) the Applicable Component, phase or
sub-Component thereof shall be Taken Down within ten (10) days of MDLP’s receipt
of the Reoffer Acceptance Notice, and (ii) the Office/Hotel Value to be used in
connection with such issuance for purposes of determining the initial capital of
MDLP and the MC Partners in accordance with Section 10.6.7 shall be the purchase
price set forth in the Reoffer Notice and all other provisions of this
Section 10 applicable to a Take Down by the MC Partners shall apply. If a
Reoffer Acceptance is not provided within such thirty (30) day period, MDLP may
proceed with the transaction as set forth within the Reoffer Notice.
 
10.7.3 Formation of Joint Venture to Develop Office/Hotel Component. If MDLP
shall elect to develop all or any portion of the Office/Hotel Land as provided
in this Section 10.7, then the MC Partners shall have thirty (30) days after
receipt of written notice from MDLP of such election to either participate in
such development with MDLP (a “Partnership Election”) or not to participate in
such development (an “Opt Out Election”). A failure of the MC Partners to
provide a Partnership Election prior to the expiration of such thirty (30) day
period shall be deemed to be an Opt Out Election.
 
10.7.3.1 If the MC Partners make or are deemed to have made an Opt Out Election,
then MDLP shall be permitted to proceed with the development of the applicable
portion of the Office/Hotel Land as hereinabove contemplated, subject to the
provisions of the Redevelopment Agreement, Component Lease or Component
Agreements, as the case may be.
 
 
 

51

--------------------------------------------------------------------------------



10.7.3.2 If the MC Partners shall make a Partnership Election, then MDLP and the
MC Partners shall execute a limited partnership agreement substantially in the
form of the Original Agreement to govern the applicable Office/Hotel Component
Owner, except that (1) the MC Partners shall be obligated to fund twenty-five
percent (25%) of all Required Equity of such limited partnership (the “New LP”)
and shall have a twenty-five percent (25%) Partnership Interest, and MDLP shall
be obligated to fund seventy-five (75%) percent of all Required Equity of New LP
and shall have a seventy-five percent (75%) Partnership Interest, and (2) if
MDLP has elected that a Joint Venture be formed, then the Office/Hotel Component
Owner shall be such Joint Venture and the Required Equity set forth in subclause
(1) hereof shall refer to the applicable percentages of the total Required
Equity to be paid to such Joint Venture.
 
10.8 Failure of the MC Partners to Commence Construction. If, after the
MC Partners have provided an Office/Hotel Development Election Notice prior to
the Office/Hotel Election Notice Date, the Office/Hotel Component Owner fails to
commence construction of the Applicable Component on or before the date set
forth in Section 10.2, or if the MC Partners fail to provide a written notice to
proceed respecting a Loan Commitment Notice within the period for provision of
same pursuant to Section 10.3.1(b), then:
 
10.8.1 MDLP may elect, by written notice to the MC Partners, to become the
managing general partner of the Office/Hotel Component Owner for any
Office/Hotel Component not yet Taken Down by the MC Partners;
 
10.8.2 MDLP may elect, by written notice to the MC Partners, to become the
managing general partner of the Office/Hotel Component Owner for the particular
Office/Hotel Component; or
 
10.8.3 As to those portions of the Office/Hotel Land not yet Taken Down for
which construction has not yet commenced, MDLP may elect either to continue to
develop the Office/Hotel Land as set forth in the office or hotel Plans and
Specifications (with the MC Partners continuing to have the obligations for
contribution of capital as provided above), or to exercise the rights set forth
in Section 10.7 and all subsections thereof respecting such undeveloped portions
as if the MC Partners shall have failed to provide an Office/Hotel Development
Election Notice respecting all Office/Hotel Components and sub-Components for
which construction has not yet commenced except that the provisions of
Section 10.7.2 shall not apply in such case.
 
10.9 Failure of MDLP to Substantially Complete Infrastructure Improvements.
 
 
 

52

--------------------------------------------------------------------------------


 
10.9.1 If the Traffic and Infrastructure Improvements described in Sections
3.2(a)(i) through (iv) of the Redevelopment Agreement have not been constructed
by the earlier of (i) the date that is six (6) years after the Execution Date or
(ii) the date that the MC Partners are required to exercise an Office/Hotel
Development Option, then the MC Partners may provide written notice (an
“Infrastructure Improvement Notice”) to MDLP of its failure to timely complete
such Traffic and Infrastructure Improvements and the intent of the MC Partners
to complete any such Traffic and Infrastructure Improvements. MDLP shall have
twenty (20) days from the date of receipt of the Infrastructure Improvement
Notice to establish in writing (an “Infrastructure Improvement Reply Notice”) to
the satisfaction of the MC Partners, in their sole discretion, that the Traffic
and Infrastructure Improvements described in Sections 3.2(a)(i) through (iv) of
the Redevelopment Agreement will be completed within six (6) months of the date
of the Infrastructure Improvement Notice. If MDLP (i) fails to deliver an
Infrastructure Improvement Reply Notice within such twenty (20) day period or
(ii) fails to establish to the satisfaction of the MC Partners as provided in
this Section 10.9.1 that such Traffic and Infrastructure Improvements will be
completed within six (6) months of the date of the Infrastructure Improvement
Notice, then the MC Partners shall have the exclusive right to complete Traffic
and Infrastructure Improvements described in Sections 3.2(a)(i), which are
necessary for the applicable Office/Hotel Component or the Project by advancing
their own funds through an Office/Hotel Component Owner. The MC Partners shall
commence construction of such Traffic and Infrastructure Improvements as soon as
reasonably practicable thereafter, but, in no event shall commencement of such
Traffic and Infrastructure Improvements begin more than twelve (12) months after
the date of the Infrastructure Improvement Notice. MDLP and its Affiliates shall
cooperate with the MC Partners in connection with the commencement and
completion of the Traffic and Infrastructure Improvements by the MC Partners,
including, without limitation, delivering plans and specifications, if any, in
its possession relating to such Traffic and Infrastructure Improvements, and the
MC Partners and/or Special General Partner shall have the right to act on behalf
of MDLP or its Affiliates pursuant to and in accordance with Section 6. Any
funds advanced by the MC Partners pursuant to this Section 10.9 shall first be
applied to reduce the Unreturned MDLP Capital Contributions Account in the
applicable Office/Hotel Component Owner until such account is reduced to zero
and, thereafter, the MC Partners' shall receive capital account credit for any
additional funds advanced hereunder (an “MC Partners’ Account Credit”). For the
avoidance of doubt, the MC Partners shall not receive MC Partners’ Account
Credit until the Unreturned MDLP Capital Contributions Account is reduced to
zero.
 
10.9.2 In the event that the MC Partners advance funds to an Office/Hotel
Component Owner pursuant to Section 10.9.1, MDLP shall thereafter be obligated
to contribute all Required Equity (provided, that the Capital Ratio of the
Unreturned MC General Partner Capital Contributions Account to the Unreturned
MDLP Capital Contributions Account is greater than 75:25 (e.g., a Capital Ratio
of 95:5)), until such time as the Capital Ratio of the Unreturned MC General
Partner Capital Contributions Account to the Unreturned MDLP Capital
Contributions Account is 75:25, respectively.
 
 
 

53

--------------------------------------------------------------------------------



10.9.3 In the event that the MC Partners advance funds to an Office/Hotel
Component Owner pursuant to Section 10.9.1, and if, as of the Capital Ratio
Determination Date, after capital accounts are established pursuant to Section
10.6.7 and after taking into account all additional capital contributed by the
MC Partners and MDLP as Required Equity pursuant to Section 10.6 the Capital
Ratio of the Unreturned MC General Partner Capital Contributions Account to the
Unreturned MDLP Capital Contributions Account is greater than 75:25 (e.g., a
Capital Ratio of 95:5), then the following shall occur:
 
(a) MDLP shall contribute capital to the Office/Hotel Component Owner within
thirty (30) days of the Capital Ratio Determination Date in an amount such that,
after such contribution and the distribution described in this Section
10.9.3(a), the Capital Ratio shall be at least 85:15 but not more than 75:25
and, in such event, the Office/Hotel Component Owner shall make a distribution
to the MC Partners as a return of the MC Partners’ capital in an amount
equivalent to MDLP’s capital contributions;
 
(b) If, after the contribution of capital as described in Section 10.9.3(a), the
Capital Ratio is greater than 75:25 (but at least 85:15), then the MC Partners
may elect that either the action described in Section 10.9.3(b)(i) occur or the
action described in Section 10.9.3(b)(ii) occur;
 
(i) the MC Partners’ Partnership Interest shall be increased, and MDLP’s
Partnership Interest shall be decreased, so that their Partnership Interests are
in proportion to the Capital Ratio, or
 
(ii) the MC Partners’ Partnership Interest and MDLP’s Partnership Interest shall
not be adjusted and all SGP Super-Priority Capital shall receive a preferred
return equal to nine percent (9%) per annum, compounded quarterly, on, and a
return of, such capital, prior to the return on or of any other capital under
the Office/Hotel Component LP Agreement. In the alternative to receiving such a
return on the SGP Super-Priority Capital, the MC Partners may elect that a
portion of the MC Partners’ capital equal to the SGP Super-Priority Capital be
converted into a loan in the amount of the SGP Super-Priority Capital, with
interest thereon at nine percent (9%) per annum, compounded quarterly, which
loan shall be repaid prior to any Partner Loans and any return of or on capital.
As used herein the “SGP Super-Priority Capital” shall mean the portion of the
MC Partners’ capital that is in excess of the amount of capital necessary to
result in the Capital Ratio being 75:25;
 

54

--------------------------------------------------------------------------------



(c) Thereafter, the MC Partners and MDLP shall be obligated to contribute any
additional Required Equity in the ratio of their respective Partnership
Interests, as such Partnership Interests were adjusted as provided in Section
10.9.3(b)(i);
 
(d) Thereafter, each future Office/Hotel Component LP Agreement:
 
(i) shall provide for the Partnership Interests of the MC Partners and MDLP to
be 75:25 as provided in Section 10.6.3; and
 
(ii) shall provide that if, after the occurrence of the Capital Ratio
Determination Date applicable to the Component or phases thereof, the ratio of
MC Unreturned Capital Contributions Account to MDLP Unreturned Capital
Contributions Account is greater than the ratio of the partner’s Partnership
Interests, then MDLP shall be obligated to contribute capital to the Component
Owner, and the adjustment of Partnership Interests or allocation of a portion of
the MC Partners’ capital to Super-Priority Capital shall occur in a
substantially similar manner as described in Section 10.9.3(b); and
 
(e) After the Capital Ratio becomes 75:25 as aforesaid, then each of the
MC Partners and MDLP shall be obligated to contribute Required Equity, pari
passu, based on the ratio of their respective Partnership Interests.
 
11.  No Contracts with Affiliates.  Upon a Take Down of an Office/Hotel
Component or the exercise of a ROFR, the limited partnership agreement of the
applicable Office/Hotel Component Owner or of the ROFR Component Entity shall
provide that such Office/Hotel Component Owner and its partners or such ROFR
Component Entity and its partners shall not enter into any agreement or other
arrangement for the furnishing to or by such Office/Hotel Component Owner or
such ROFR Component Entity of goods or services or leases, subleases, licenses,
concessions or other agreements with any Person who is an Affiliate of the
Partners of such Office/Hotel Component Owner or such ROFR Component Entity
unless goods or services are provided to such Office/Hotel Component Owner or
such Component Entity or such lease or other payments are at market rates of
compensation and the terms and conditions thereof are approved by then managing
general partner of such Office/Hotel Component Owner or such ROFR Component
Entity.
 

55

--------------------------------------------------------------------------------



12.    Use of the Marks.  In connection with the Restructuring, MDLP, certain of
the Component Entities and other signatories thereto entered into the License
Agreement to provide for the use of the Marks, without a fee, by each of the
signatories to the License Agreement. As soon as practicable after the formation
of each ROFR Component Entity, MDLP shall enter into a license agreement on
substantially the same terms as the License Agreement.
 
12.1 No Use of Related Mark. Neither the MC Partners, their Affiliates nor any
owner or user of the Project shall be permitted to use the word “Xanadu” in any
manner except as provided in the License Agreement.
 
12.2 Use of MC Partners’ Name. The MC Partners and their Affiliates shall in
their sole discretion determine whether to permit the use of their names in
connection with the Project or MDLP. The JV GP and its Affiliates acknowledge
and agree that the name of the MC Partners and any of their Affiliates may not
be used by the JV GP, any of its Affiliates or MDLP in connection with the
Project or MDLP without the prior written consent of the MC Partners; provided,
that GP LLC and each of the Component Entities shall be permitted to use the
word “Mack-Cali” in their name. Notwithstanding the foregoing, certain
Affiliates of Kan Am US, Inc. and Colony Investors VII, L.P. may use the names
of the MC Partners or their Affiliates in connection with offering materials
related to project reports to Kan Am US, Inc. investors and to Colony investors
and certain other communications. The MC Partners agrees to such use, subject to
the MC Partners being offered a reasonable opportunity to approve the proposed
uses.
 
 
56

--------------------------------------------------------------------------------


 
13.  MC Partners’ Consent Rights.  MDLP, the JV GP and GP LLC shall not take the
following decisions (each a “Major Decision”) without the prior written
approvals as specified below. In the event of a failure to agree on a matter set
forth in this Section 13, the matter shall be submitted to mediation and/or
arbitration in accordance with Section 15 of this Agreement. Immediately
following the exercise by MDLP of a ROFR, pursuant to, and in accordance with,
Section 6 hereof, each of the following Major Decisions shall apply to the
applicable ROFR Component Entity, with equal force and effect, as if such ROFR
Component Entity were, itself, an MC Component Entity.
 
13.1 The following decisions or acts with respect to, or on the part of, MDLP,
the JV GP or GP LLC shall require the prior written Approval of the Parties,
which Approval may not be unreasonably withheld, delayed or conditioned by a
party. If MDLP, the JV GP or GP LLC (directly or through its authorized
representative in accordance with Section 8.1.1) shall request that the MC
Partners provide such written approval, the MC Partners (directly or through its
authorized representatives in accordance with Section 8.1.1) shall have ten (10)
Business Days after receipt of a written request from the JV GP or MDLP to grant
or deny such approval provided that the MC Partners shall have received
information as reasonably required to render such decision. A failure of the MC
Partners to provide such written approval or denial within such ten (10)
business day period shall be deemed to mean that the MC Partners shall have
granted such written approval):
 

57

--------------------------------------------------------------------------------



 
 
13.1.1 Any amendment to the Office/Hotel Component LP Agreement or, as
applicable, any ROFR Component Entity Agreement or other organizational
documents of any MC Component or, as applicable, ROFR Component;
 
13.1.2 Except for the transfers or issuances of partnership interests in
connection with the Hotel Component, Office Component or, as applicable, a ROFR
Component contemplated by and in accordance with this Agreement and/or the
Redevelopment Agreement, any sale, transfer or disposition of any MC Component
Entity or, as applicable, ROFR Component when formed;
 
13.1.3 Entering into, or undertaking of, any agreement, transaction or action
relating to the Project that (a) is not within the scope of this Agreement or
the Original Agreement (including the purposes set forth in Section 3.1 of the
Original Agreement), or (b) is not contemplated by or within the scope of the
Transaction Documents, or (c) is not related to the ownership, operation or
management of any portion of the Project as contemplated by this Agreement and
the Transaction Documents, in each case, if such action or undertaking would
have an adverse effect on the Office/Hotel Component;
 
13.1.4 Adjusting, settling or compromising any claim, obligation, debt, demand,
suit or judgment against or on behalf of MDLP, any Component Entity or, as
applicable, any ROFR Component Entity, but only if and to the extent such
adjustment, settlement or compromise would have an adverse effect on the
Office/Hotel Component or, as applicable, a ROFR Component;
 
13.1.5 Establishing or adjusting the gross asset value for any contributed or
distributed asset (other than cash) to or from the MC Component Entities or, as
applicable, the ROFR Component Entities other than the Office/Hotel Land when
formed, except as provided herein;
 
13.1.6 Entering into any amendment to, or modification of, the Redevelopment
Agreement, the Project Operating Agreement, the Construction Management
Agreement, the Declaration, the Project Labor Agreement, the Ground Leases, the
Right of Entry Agreement, the Access and Indemnity Agreement, the Master Plan,
and any other agreement to be entered into with the NJSEA (any of which, an
“Authority Agreement” and, together, the “Authority Agreements”) which is
inconsistent with any of the foregoing enumerated instruments but only if and to
the extent adversely affecting the Office/Hotel Component;
 
13.1.7 Entering into any agreement with the Giants or The New York Football Jets
that adversely affects the Office/Hotel Component;
 

58

--------------------------------------------------------------------------------



13.1.8 Any transfer, assignment or pledge of the Right of First Refusal pursuant
to the Redevelopment Agreement;
 
13.1.9 Any voluntary action or decision which, if undertaken or made, would
violate Section 7 hereof;
 
13.1.10 Preparation or identification of (and any amendment, modification or
revision to), for submission to the NJSEA, the Final Project Sequencing Plan,
Final Traffic and Infrastructure Sequencing Plan, the Preliminary Traffic and
Infrastructure Improvements (including preparation of the estimated budget to
permit, design and construct the Final Traffic and Infrastructure Improvements),
marketing and publicity program referred to in Section 3.4(b) of the
Redevelopment Agreement (regarding encouraging the use of the rail system by
Project visitors), the written plan for the Job Skills Training referred to in
Section 3.6(a) of the Redevelopment Agreement, the Small Business Marketing Plan
referred to in Section 3.6(b) of the Redevelopment Agreement, or any other
report, document or schedule pursuant to any Authority Agreement or the
Cooperation Agreement but only if and to the extent that any of the foregoing
actions or documents are inconsistent with the Authority Agreements or the
Cooperation Agreement or adversely affect the Office/Hotel Component;
 
13.1.12 Designation or selection of the Stakeholders Liaison;
 
13.1.13 Enforcement or written waiver of any claim or determination related to
the assertion of an Authority Interference which Authority Interference has an
adverse impact on the Office/Hotel Component and which assertion occurs prior to
four (4) years after the Grand Opening Date;
 
13.1.14 Making any distribution or payment by any MC Component or, as
applicable, any ROFR Component to any Person (including any party hereto or any
Affiliate of any party hereto) that is not expressly contemplated by the
Office/Hotel Component LP Agreement or, as applicable, any ROFR Component Entity
Agreement;
 
13.1.15 Causing or permitting MDLP, any MC Component or, as applicable any ROFR
Component to be in Bankruptcy;
 
13.1.16 Causing MDLP or any Component Entity to incur or obtain bond debt or
other public financing vehicle(s) other than bond debt or other public financing
vehicle(s) that is not secured by a mortgage, deed of trust or other security
instrument encumbering the Office/Hotel Land intended to fund land
infrastructure costs and expenses including, without limitation, onsite and
offsite Traffic and Infrastructure Improvements, parking facilities, as well as
a debt service reserve fund for such loan, capitalized interest and other
issuance costs related to the loan, as described in the Authority Agreements,
and having commercially reasonable terms and conditions at least as favorable as
follows:
 

59

--------------------------------------------------------------------------------



 



 
a.
Loan Term:
not less than 10 years;
 
b.
Amortization Period:
not less than 20 years;
 
c.
Interest Rate:
fixed rate of not greater than 8.5% per annum or variable rate of LIBOR plus 300
basis points;
 
d.
Maximum Net Proceeds:
$160,000,000;
  e. Office/Hotel Component shall only be responsible on a nonrecourse basis for
its proportionate share of the proceeds and such obligations are several; and  
  f.
No guaranty by the MC Partners or their Affiliates and no substitute or
additional collateral (for example, a letter of credit) to be provided by the MC
Partners or their Affiliates.
 

 
 
 
13.1.17 The granting of any mortgage, deed of trust or other security instrument
encumbering the Office/Hotel Land other than to secure a loan from a third party
that provides for the release of the Office/Hotel Land from the lien of the
mortgage, deed of trust or other security instrument in connection with the Take
Down of the Office/Hotel Component as contemplated in Section 10 of this
Agreement provided that such release does not require any additional payment of
principal and interest or any payments, including fees or points, other than
reimbursement of reasonable legal fees to effectuate the same.
 
 
 
60

--------------------------------------------------------------------------------


 
13.1.18 Obtaining the Approval of the Parties as required by the following
provisions of this Agreement:
 
                


 
(i)
 
Definition of “Consumer Price Index”;
 
 
(ii)
 
Section 6.1.2;
 
 
(iii)
 
Section 6.1.2.1;
 
 
(iv)
 
Section 6.1.3;
 
 
(v)
 
Section 6.1.4
 
 
(vi)
 
Section 6.1.4.1;
 
 
(vii)
 
Section 13.1; and
 
 
(viii)
 
Section 13.2.
 

 
 
 
 
13.2 The following decisions and acts with respect to, or on the part of, MDLP,
any MC Component or, as applicable, any ROFR Component shall require the prior
written Approval of the Parties, which approval may be granted or withheld in
the JV GP or the MC Partners’ sole and absolute discretion. If the JV GP
(directly or through its authorized representative in accordance with Section
8.1.1) shall request that the MC Partners provide such written approval, the MC
Partners (directly or through its authorized representatives in accordance with
Section 8.1.1) shall have ten (10) Business Days after receipt of a written
request from the JV GP to grant or deny such approval provided that the MC
Partners shall have received information as reasonably required to render such
decision. A failure of the MC Partners to provide such written approval or
denial within such ten (10) Business Day period shall be deemed to mean that the
MC Partners shall have granted such written approval):
 
13.2.1 The undertaking of any of the following acts if and to the extent
inconsistent with this Agreement, MDLP’s, any MC Component Entity’s or, as
applicable, any ROFR Component Entity’s organizational documents or any of the
Authority Agreements that would: (a) cause any MC Component Entity’s or, as
applicable, any ROFR Component Entity’s dissolution or termination other than
contemporaneous with or subsequent to the sale or other disposition of all or
substantially all of any MC Component Entity’s or, as applicable, any ROFR
Component Entity’s assets, or (b) cause any MC Component Entity or, as
applicable, any ROFR Component Entity to become an entity other than a “limited
partnership” organized under the Delaware LP Act (including, without limitation,
under any conversion statute);
 
 
 
61

--------------------------------------------------------------------------------


 
13.2.2 Possessing any MDLP, MC Component Entity or, as applicable, any ROFR
Component Entity property, or assigning any rights in specific property for
other than an entity purpose;
 
13.2.3 Except as otherwise permitted by any MC Component LP Agreement or, as
applicable, ROFR Component Entity Agreement, admitting or permitting or causing
any MC Component or, as applicable, any ROFR Component Entity to admit new or
substitute partners, causing any MC Component or, as applicable, any ROFR
Component Entity to redeem or repurchase all or any of a partner’s interest,
agreeing to issue, directly or indirectly, any interests in any MC Component or,
as applicable, any ROFR Component Entity, or granting, issuing or agreeing to
grant or issue, directly or indirectly, any right, option or warrant to
subscribe for, purchase, or otherwise acquire Partnership Interests in any MC
Component or, as applicable, any ROFR Component Entity;
 
13.2.4 Changing the name of any MC Component Entity or, as applicable, any ROFR
Component Entity or the name under which any such entity does business from the
name(s) set forth in such entity’s organizational documents;
 
13.2.5 Authorizing or effectuating a merger or consolidation of any of the MC
Component Entities with or into one or more other entities;
 
13.2.6 Authorizing or effectuating a dissolution, liquidation, termination or
winding up of any MC Component Entity or, as applicable, any ROFR Component
Entity other than contemporaneous with or subsequent to a sale or other
disposition of all or substantially all of any such entity’s assets;
 

62

--------------------------------------------------------------------------------



13.2.7 Making the election (or otherwise doing anything else) which would result
in any MC Component Entity or, as applicable, any ROFR Component Entity being
treated as anything other than a “partnership” for federal, state, local and, as
applicable, foreign tax purposes;
 
13.2.8 Taking any affirmative action not contemplated in this Agreement with the
intent that the MC Partners shall have personal liability for any of the
expenses, debts, obligations, liabilities, contracts, judgments or other
obligations of MDLP, any Component Entity or, as applicable, any ROFR Component
Entity; and
 
13.2.9 Development or construction of any office or hotel within Meadowlands
Xanadu.
 
13.3 The form of Office/Hotel Component LP Agreement or, as applicable, any ROFR
Component Entity Agreement to be executed as contemplated in Section 10 of this
Agreement will have separate Major Decisions, which shall include the following
and will conform the MC Partners’ consent rights set forth in Sections 13.1 and
13.2 so as to apply to the Office/Hotel Component or, as applicable, any ROFR
Component:
 
13.3.1 Approval of the operator of the Hotel Component;
 
13.3.2 Approval of the management agreement or operating lease with the operator
respecting the operation of the Hotel Component; and
 
13.3.3 Adjusting, settling or compromising any claim, obligation, debt, demand,
suit or judgment against or on behalf of the Office/Hotel Component Owner or, as
applicable, any ROFR Component Entity in any one Fiscal Year in excess of the
greater of (a) $1,000,000 in the aggregate, or (b) five percent (5%) of
stabilized net operating income of the Office/Hotel Component or, as applicable,
ROFR Component (with such stabilized net operating income being defined to mean
the net operating income for the third full Fiscal Year after Completion shall
have occurred with respect to the entire Office/Hotel Component or, as
applicable, ROFR Component).
 
14.  Allocation of Administrative Fee Payable to AMX Project Operator Under the
AMX Site Declaration.   Pursuant to Section 2.4.8(x) of the AMX Site Declaration
an administrative fee in the amount of ten percent (10%) of the total of certain
items within an applicable AMX CAM Budget (as defined in the AMX Site
Declaration) shall be payable to the “AMX Project Operator” (as defined in the
AMX Site Declaration). The JV GP and the MC Partners acknowledge and agree that
ERC LP shall act as the AMX Project Operator under the AMX Site Declaration and
that the JV GP shall be permitted, on behalf of the ERC LP, to delegate or
assign all or a portion of the obligations (and rights) of the AMX Project
Operator to the Meadowlands Management, LLC or another Affiliate.
 

15.       Mediation and Arbitration.
  15.1  Unless otherwise expressly provided herein (including as provided in
Section 6.1.2), it is understood and agreed by MDLP and the MC Partners that, in
the event any dispute, disagreement, claim or controversy arises between MDLP
and the MC Partners or any of the other parties hereto, arising under or related
to this Agreement or relating to any approvals or agreements required to be
given or made by the parties hereto under this Agreement, including a dispute,
disagreement, claim or controversy in connection with a Major Decision (the
“Disputes”), then, at the request of either MDLP or the MC Partners, the
disputing parties shall resolve the Dispute promptly through confidential
mediation with a mediator jointly selected by MDLP and the MC Partners. If MDLP
and the MC Partners are unable to agree on the mediator within two (2) days
after written notice from one disputing party to the other demanding mediation,
MDLP and the MC Partners shall each select one (1) mediator and those two (2)
mediators shall jointly select a third mediator as soon as practicable and such
third mediator shall act as mediator hereunder. All mediators selected shall be
licensed attorneys experienced in complex real estate and partnership
transactions and the tax consequences thereof. Each party shall bear its own
fees and expenses attributable to the mediation, provided, however, that the
costs, fees and expenses attributable to the independent mediator shall be borne
equally (50/50) between MDLP and the MC Partners.
 
 
 
63

--------------------------------------------------------------------------------


 
 
  15.2  In the event that MDLP and the MC Partners are unable to settle their
Dispute through mediation within ten (10) Business Days after the mediator has
been selected as provided above, any unresolved Dispute shall be submitted to
binding arbitration in the State of New York, within five (5) Business Days from
the date MDLP and the MC Partners were unable to settle their dispute through
mediation, with each party to bear its own fees and expenses attributable
thereto, before a panel of three (3) neutral arbitrators from the Large Complex
Case Panel of the American Arbitration Association (the “Arbitrators”), said
Arbitrators to be attorneys with at least ten (10) years experience in complex
real estate and partnership transactions and the tax consequences thereof. The
arbitration shall be conducted in accordance with the then-current commercial
Arbitration Rules of the American Arbitration Association. The Arbitrators shall
render their decision within ten (10) Business Days after the Dispute is
submitted to the arbitration panel. In furtherance of the foregoing, it is
understood and agreed that the decision rendered by the Arbitrators hereunder
shall be binding and absolutely conclusive upon the parties hereto and may be
enforced by entry of a judgment in any court having jurisdiction. The fees and
expenses of Arbitrators shall be borne equally among the disputing parties. To
the extent, if any, that the party or parties prevailing in any such arbitration
proceedings are required to seek judicial confirmation or enforcement of the
Arbitrators’ award, the non-prevailing party or parties shall be obligated to
pay for such prevailing party’s or parties’ reasonable and actual fees, costs,
expenses and disbursements. incurred in connection with such judicial
confirmation and/or enforcement. Notwithstanding the foregoing, a party may seek
a preliminary injunction or other preliminary judicial relief if in its judgment
such action is necessary to avoid irreparable damage. Despite such action, the
parties hereto will continue to participate in good faith in the procedures
specified in this Section 15. All applicable statutes of limitation shall be
tolled while the procedures specified in this Section 15 are pending. The
parties hereto will take such action, if any, required to effectuate such
tolling.
 
16.   Brownfields Remediation Agreement.  The JV GP and the MC Partners
anticipate that on or about the First Amendment Effective Date, MDLP shall enter
into that certain Agreement to Reimburse for Remediation Costs (as amended from
time to time, the “Brownfields Agreement”) by and among MDLP, the NJSEA, the
Chief Executive Office/Secretary of the New Jersey Commerce and Economic Growth
Commission and the Treasurer of the State of New Jersey. MDLP and each Component
Entity shall be entitled to reimbursement under the Brownfields Agreement for
eligible remediation costs paid in connection with the development of the
Applicable Component (such reimbursement to be paid to the applicable tenant or
MDLP as to costs paid by the applicable tenant or MDLP). MDLP shall provide its
reasonable cooperation to obtain such reimbursement pursuant to the Brownfields
Agreement, provided that the applicable tenant submits necessary documentation
as required by the Brownfields Agreement and reimburses MDLP for any reasonable
costs and expenses that MDLP may incur in connection with providing such
cooperation. In furtherance of the aforesaid, MDLP shall promptly execute such
documents as shall be necessary in order that the eligible remediation costs
shall be transferred and/or assigned to the Applicable Component tenant under
the Brownfields Agreement.
 
 
64

--------------------------------------------------------------------------------


 
17.  WMB Annual Payment.   MDLP shall pay the WMB Annual Payment to the
Conservation Trust for a maximum time period of seventy-five (75) years, as more
particularly provided in the Conservancy Trust Agreement. Therefore, until no
longer payable pursuant to the Conservancy Trust Agreement, the WMB Annual
Payments shall be included automatically in the development budget and all
subsequent budgets of the JV GP.
 
18.  Cooperation; Savings Language.   After the Execution Date, each party
hereto shall, from time to time, execute, acknowledge and deliver such further
instruments, in recordable form, if necessary, and perform such additional acts,
as any other party hereto may reasonably request in writing in order to
effectuate the intent of this Agreement, within thirty (30) days of the request.
It is the intent of the parties hereto that all the rights and benefits
appurtenant to, associated with and/or otherwise in respect of the A-B Office
Site, the C-D Office Site, the Hotel Site, the ERC Site and the Baseball Site
(each for purposes hereof a “Component Site”), respectively, whether inchoate,
existing or arising in the future, hereby are distributed and assigned to the
Applicable Component Entity and its successors and assigns as Ground Tenant
pursuant to the applicable Ground Lease. Nothing herein, however, shall be
deemed or construed as requiring any party hereto to assist, consult with,
coordinate with or otherwise cooperate with any other party hereto to the extent
that such assistance, consultation, coordination or other cooperation would
reasonably be expected to have a Material Adverse Effect (as defined in the AMX
Site Declaration) on such party hereto or, in the case of a Component Entity
hereunder, its Component Site.
 
19.  Intentionally Omitted.
 
20.       Construction.  In this Agreement and all other attached Schedules or
Exhibits to this Agreement, unless otherwise expressly indicated or required by
the context:
 
  (a) this “Agreement” or any other agreement or document shall be construed as
a reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
varied, notated or supplemented;
 
  (b) references in this Agreement to any Law shall be construed as a reference
to such Law as re-enacted, redesigned, amended or extended from time to time
prior to the date hereof and, unless otherwise specified, references herein or
in this Agreement to any document or agreement shall be deemed to include
references to such document or agreement as amended, varied, supplemented or
replaced from time to time in accordance with such document’s or agreement’s
terms;
 
  (c) defined terms in the singular shall include the plural and vice versa, and
the masculine, feminine or neuter gender shall include all genders;
 
  (d) the words “including” or “includes” shall be deemed to mean “including
without limitation” and “including but not limited to” (or “includes without
limitation” and “includes but is not limited to”) regardless of whether the
words “without limitation” or “but not limited to” actually follow the term;
 
 
65

--------------------------------------------------------------------------------


 
 
  (e) the words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement or its Schedules and Exhibits shall refer to this
Agreement and its Schedules and Exhibits as a whole and not to any particular
provision hereof or thereof, as the case may be;
 
  (f) any reference herein to a time of day means the time of day in New York,
New York; and
 
  (g) reference to “day” or “days” are to calendar days.
 
21.  No Broker.   Each party hereto represents that it has not dealt with any
agent, broker, investment banker, finder or other Person acting in a similar
capacity in connection with the transactions contemplated hereby.
 
22.  Survival.   This Agreement shall remain in full force and effect with
respect to a particular MC Component Entity or ROFR Component Entity until such
time as the Office/Hotel Development Option or ROFR with respect to such entity
shall have expired; provided, however, that this Agreement shall not terminate
with respect to any MC Component Entity for which a Take Down has been exercised
or a ROFR Component Entity for which a ROFR has been exercised.
 
23.       No Sale.   Nothing contained in this paragraph or elsewhere in this
Agreement or any related document is intended to cause any in-kind or other
distributions to be treated as sales for value.
 
24.  Governing Law.   Any controversy or claim arising out of or relating to
this Agreement shall be governed by and construed in accordance with the Laws of
the State of New York, and the parties hereto consent to (i) the jurisdiction of
the courts of the State of New York and the U.S. District Court for the Southern
District of New York and (ii) service of process and/or summons by certified
mail, postage prepaid, return receipt requested, to such party at the address
set forth for such party in Section 24 below.
 
25.  Notices.   Any notice, consent, approval, or other communication which is
provided for or required by this Agreement must be in writing and may be
delivered in person to any party or may be sent by a facsimile transmission,
telegram, expedited courier or registered or certified U.S. mail, with postage
prepaid, return receipt requested. Any such notice or other written
communications shall be deemed received by the party to whom it is sent (i) in
the case of personal delivery, on the date of delivery to the party to whom such
notice is addressed as evidenced by a written receipt signed on behalf of such
party, (ii) in the case of facsimile transmission or telegram, the next Business
Day after receipt of confirmation of such transmission, (iii) in the case of
courier delivery, the date receipt is acknowledged or rejected by the party to
whom such notice is addressed as evidenced by a written receipt signed on behalf
of such party, and (iv) in the case of registered or certified mail, the date
receipt is acknowledged or rejected on the return receipt for such notice. For
purposes of notices, the addresses of the parties hereto shall be as follows,
which addresses may be changed at any time by written notice given in accordance
with this provision:
 
 
66

--------------------------------------------------------------------------------


 
 


If to MDLP, the JV GP, JV Holding, GP LLC or a Component Entity:
   
c/o Colony Xanadu, LLC
660 Madison Avenue, Suite 1600
New York, NY 10021
Attn: Richard Saltzman
Telephone: 212-832-0500
Facsimile No.: 212-593-5433
And:
c/o Colony Xanadu, LLC
1999 Avenue of the Stars, Suite 1200
Los Angeles, CA 90067
Attn: Joy Mallory
Telephone: 310-282-8820
Facsimile No.: 310-282-8808
With a copy to:
(which shall not constitute notice)
   
White & Case LLP
1155 Avenue of the Americas
New York, NY 10036-2787
Attn: John Reiss, Esq.
Attn: Steve Teichman, Esq.
Facsimile No.: 212- 354-8113
If to the MC Partners, A-B Office LP, C-D Office LP or Hotel LP:
   
c/o Mack-Cali Realty Corporation
Mack-Cali Realty Corporation
P.O. Box 7817
Edison, New Jersey 08818-7817
Attn: Mitchell E. Hersh, President and
Chief Executive Officer
Facsimile No.: 732-205-9040
And:
   
c/o Mack-Cali Realty Corporation
P.O. Box 7817
Edison, NJ 08818-7817
Attn: Roger W. Thomas, Executive Vice President and General Counsel
Facsimile No.: 732-205-9015
For courier delivery to the
above notice parties:
c/o Mack-Cali Realty Corporation
343 Thornall Street
Edison, NJ 08837-2206
With a copy to:
(which shall not constitute notice)
   
Seyfarth Shaw LLP
1270 Avenue of the Americas
25th Floor
New York, New York 10020
Attn: John P. Napoli, Esq.
Attn: Stephen G. Epstein, Esq.
Facsimile No.: 212-218-5527

 
 
 
 


67

--------------------------------------------------------------------------------






Failure of, or delay in delivery of any copy of a notice or other written
communication shall not impair the effectiveness of such notice or written
communication given to any party to this Agreement as specified herein.
 
26.  Successors and Assigns.  Subject to the restrictions on transfer in the MC
Component LP Agreements, this Agreement shall inure to the benefit of and be
binding upon (i) the successors and assigns of the parties hereto and (ii) the
successors and assigns of the parties to any Ground Lease.
 
27.  Amendment; Waiver.  This Agreement may not be amended, altered, modified or
terminated (whether, in each case, orally or in writing), unless by an agreement
in writing signed by all of the parties hereto and no provision of this
Agreement may be waived unless by an agreement in writing signed by the party
against whom the waiver is sought.
 
28.  Binding Effect.  This Agreement shall apply to, bind and benefit the
personal representatives, heirs, successors and assigns of the respective
parties. This Agreement shall not benefit or be enforceable by any Person who or
which is not a party hereto.
 
29.  No Joint Venture.  This Agreement is not intended to and shall not be
deemed to create a partnership, joint venture or any other entity or other
relationship whatsoever between or among any of the parties hereto other than
contractual.
 
30.  Inapplicable Provisions.  In case any provision of this Agreement shall be
invalid, illegal or unenforceable, then such provision shall be severed from
this Agreement and shall be inoperative, and the parties hereto promptly shall
negotiate in good faith a lawful, valid and enforceable provision that is as
similar to the invalid provision as may be possible and that preserves the
original intentions and economic positions of the parties hereto as set forth
herein to the maximum extent feasible, while the remaining provisions of this
Agreement shall remain binding on the parties hereto. Without limiting the
generality of the foregoing sentence, in the event a change in any applicable
Law makes it unlawful for a party hereto to comply with any of its obligations
hereunder, the parties hereto shall negotiate in good faith a modification to
such obligation to the extent necessary to comply with such Law that is as
similar in terms to the original obligation as may be possible while preserving
the original intentions and economic positions of the parties hereto as set
forth herein to the maximum extent feasible.
 
 
68

--------------------------------------------------------------------------------


 
 
31.  Representation by Counsel; Interpretation.   Each party hereto acknowledges
and agrees that: (i) by entering into this Agreement and agreeing to be bound by
the terms and conditions set forth herein, such party represents and warrants
that such party has obtained independent legal counsel to review this Agreement
and all legal documents executed by such party in connection herewith, or has
knowingly waived such representation; (ii) such party and its counsel, as
applicable, reviewed and negotiated the terms and provisions hereof and have
contributed to its revision; (iii) the rule of construction to the effect that
any ambiguities are resolved against the drafting party shall not be employed in
the interpretation hereof; and (iv) the terms and provisions hereof shall be
construed fairly as to all parties hereto and not in favor of or against any
party, regardless of which party was generally responsible for the preparation
hereof.
 
32.  Headings.  The headings and captions of the various sections and/or
paragraphs of this Agreement are for convenience of reference only and are not
to be construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
 
33.  Memorandum for Recordation. 
 
(a) A memorandum of this Agreement (“Memorandum”) in the form annexed hereto as
Exhibit H shall be recorded in the public records of the County of Bergen, State
of New Jersey; provided, however, in no event shall the Memorandum be recorded
against the ERC Site. In the event that this Agreement is terminated pursuant to
the terms hereof, the MC Partners covenant and agree to promptly take any and
all actions reasonably necessary to cause the Memorandum to be removed from the
public records of the County of Bergen, State of New Jersey, at their sole cost
and expense. The preceding covenant shall be applicable whether or not the MC
Partners have received a written request regarding the taking of any such
action. Each of the MC Partners hereby designates MDLP and its managing general
with full power of substitution, as each party’s true and lawful attorney to
act, and in such party’s name, place and stead, to make, execute, sign and
acknowledge all documents, instruments to accomplish the intention of this
Section 33(a) at the sole cost and expense of the MC Partners as provided in the
second sentence hereof.
 
(b) Neither the MC Partners nor their Affiliates shall record, or cause to be
recorded, this Agreement, the Memorandum and/or any similar instruments against
all or any portion of the Project Site or with any Governmental Authority,
except to the extent expressly provided in Section 33(a).
 
34.  Counterparts; Facsimile Signatures.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Furthermore,
this Agreement transmitted by facsimile or .pdf shall be treated in all manners
and respects as an original document and any signature thereon shall be
considered an original signature and shall have the same binding legal effect as
the original document.
 

69

--------------------------------------------------------------------------------



 
 
35.  Delays or Omissions.   No delay or omission to exercise any right, power or
remedy accruing to any party hereto, upon any breach, default or noncompliance
by another party hereto under the this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of or in any similar
breach, default or noncompliance thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on any party hereto’s part of any
breach, default or noncompliance under this Agreement or any waiver on such
party hereto’s part of any provisions or conditions of this Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing.
 
36.  Expenses.  Except as may otherwise be provided herein, all fees and
expenses (including legal fees, fees and commissions owed to financial advisors
and lending sources, and consulting and accounting fees) incurred by the parties
hereto in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party hereto incurring such costs and expenses
(including legal fees, fees and commissions owed to financial advisors and
lending sources, and consulting and accounting fees).
 
37.  Entire Agreement.  This Agreement, the Schedules and Exhibits hereto, and
the Redemption Agreement and the MC Note and any other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties hereto with regard to the subject matter hereof and thereof
and supersede any and all prior and contemporaneous agreements or understandings
concerning such matters, whether expressed or implied, written or oral, between
the parties hereto with respect hereto and thereto. No party hereto shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein or in the
Redemption Agreement, the MC Note, the MC Component Entity Agreements and the
ROFR Component Entity Agreements.
 
38.  Limitation on Liability.   No (a) direct or indirect holder of any equity
interests or securities of any party hereto (whether such holder is a limited
partner, member, stockholder or otherwise) other than any general partner, (b)
Affiliate of any party hereto, or (c) director, officer, employee,
representative or agent of any party hereto, any of such party hereto’s
respective Affiliates or any such direct or indirect holder of any equity
interests or securities of any such party hereto (collectively, the “party
hereto Affiliates”) shall have any liability or obligation of any nature
whatsoever in connection with or under this Agreement or the transactions
contemplated hereby, in each case, other than as a result of fraud or as may
otherwise be contemplated herein, and each party hereby waives and releases all
claims against such party hereto Affiliates related to such for any such
liability or obligation.
 

70

--------------------------------------------------------------------------------



 
 
39.  Specific Performance.   The parties hereto agree that the remedy at law for
any breach of this Agreement may be inadequate, and that, as among the parties
hereto, any party hereto by whom this Agreement is enforceable shall be entitled
to specific performance in addition to any other appropriate relief or remedy.
Such party hereto may, in its sole discretion, apply to a court of competent
jurisdiction for specific performance or injunctive or such other relief as such
court may deem just and proper in order to enforce this Agreement as among the
parties hereto, or prevent any violation hereof, and, to the extent permitted by
applicable Law, as among the parties hereto, each party hereto waives any
objection to the imposition of such relief.


 
[Remainder of page intentionally blank; signature page follows.]
 


 


 

71

--------------------------------------------------------------------------------






[signature page attached to Mack-Cali Rights, Obligations and Option Agreement]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above.
 
 



 
MDLP:
     
MEADOWLANDS DEVELOPER LIMITED
PARTNERSHIP, a Delaware limited partnership
     
By:  Meadowlands Limited Partnership, its general
        partner
     
        By:   Colony Xanadu, LLC, its managing
                 general partner
     
                 By:        /s/ John C. Brady                        
 
                 Name:   John C. Brady                              
 
                
Title:                                                            



 
 
 
[signature page continued on next page]
 


--------------------------------------------------------------------------------



 
[signature page attached to Mack-Cali Rights, Obligations and Option Agreement]
 
 
 
THE JV GP:
     
MEADOWLANDS LIMITED PARTNERSHIP, a
Delaware limited partnership
     
By:   Colony Xanadu, LLC, its managing general
         partner
     
By:        /s/ John C. Brady                        
 
Name:   John C. Brady                              
 
Title:                                                            

 
 
 
 
 
 
[signature page continued on next page]
 

2

--------------------------------------------------------------------------------



 
[signature page attached to Mack-Cali Rights, Obligations and Option Agreement]
 
 
 
JV HOLDING:
     
MEADOWLANDS DEVELOPER HOLDING
CORP., a Delaware corporation
     
By:        /s/ John C. Brady                         
 
Name:  John C. Brady                               
 
Title:                                                            

 
 
 
 
 
 
[signature page continued on next page]
 

3

--------------------------------------------------------------------------------



 
[signature page attached to Mack-Cali Rights, Obligations and Option Agreement]
 
 
 
GP LLC:
     
MEADOWLANDS MACK-CALI GP, L.L.C., a
Delaware limited liability company
   
By:   Meadowlands Developer Limited
         Partnership, its sole member
     
         By:   Meadowlands Limited
                  Partnership, its general partner
     
             By:  Colony Xanadu, LLC, its
                         managing general partner
     
                           By:        /s/ John C. Brady                         
 
                           Name:   John C. Brady                              
 
                          
Title:                                                            

 
 
 
 
 
 
[signature page continued on next page]
 


 

4

--------------------------------------------------------------------------------




[signature page attached to Mack-Cali Rights, Obligations and Option Agreement]
 
 
 
MACK-CALI SPECIAL:
     
MACK-CALI MEADOWLANDS SPECIAL L.L.C.,
a New Jersey limited liability company
     
By:  Mack-Cali Realty, L.P., its sole member
     
        By:   Mack-Cali Realty Corporation,
                 its general partner
     
                 By:        /s/ Mitchell E. Hersh                  
 
                 Name:   Mitchell E. Hersh                        
 
                 Title:     President and Chief Executive Officer 

 
 
 
 
[signature page continued on next page]
 


--------------------------------------------------------------------------------



 
[signature page attached to Mack-Cali Rights, Obligations and Option Agreement]
 
 
MC ENTERTAINMENT:
     
MACK-CALI MEADOWLANDS ENTERTAINMENT L.L.C., a New Jersey limited
liability company
     
         By:  Mack-Cali Realty, L.P., its sole member
     
                 By:   Mack-Cali Realty Corporation,
                          its general partner
     
                           By:        /s/ Mitchell E. Hersh                  
 
                           Name:  Mitchell E. Hersh                         
 
                           Title:    President and Chief Executive Officer 

 
 
 
 
 
[signature page continued on next page]
 

2

--------------------------------------------------------------------------------



 
[signature page attached to Mack-Cali Rights, Obligations and Option Agreement]
 
 
BASEBALL LP:
     
BASEBALL MEADOWLANDS MILLS/MACK-
CALI LIMITED PARTNERSHIP, a Delaware
limited partnership
   
By:   Meadowlands Mack-Cali GP, L.L.C., its general
partner
     
          By:  Meadowlands Developer Limited 
                  Partnership, its sole member
     
              By:  Meadowlands Limited
                     Partnership, its general partner
     
                            By:  Colony Xanadu, LLC, its
                                    managing general partner
     
                            By:        /s/ John C. Brady                        
 
                            Name:   John C. Brady                              
 
                           
Title:                                                            

 
 
 
 
 
[signature page continued on next page]
 

3

--------------------------------------------------------------------------------



 
[signature page attached to Mack-Cali Rights, Obligations and Option Agreement]
 
 
A-B OFFICE LP:
     
A-B OFFICE MEADOWLANDS MACK-CALI
LIMITED PARTNERSHIP, a Delaware limited
partnership
   
By:   Meadowlands Mack-Cali GP, L.L.C., its general
partner
     
          By:  Meadowlands Developer Limited 
                  Partnership, its sole member
     
              By:  Meadowlands Limited
                     Partnership, its general partner
     
                            By:  Colony Xanadu, LLC, its
                                    managing general partner
     
                            By:        /s/ John C. Brady                        
 
                            Name:  John C. Brady                               
 
                           
Title:                                                            

 
 
 
 
 
[signature page continued on next page]
 

4

--------------------------------------------------------------------------------



 
[signature page attached to Mack-Cali Rights, Obligations and Option Agreement]
 
 
C-D OFFICE LP:
     
C-D OFFICE MEADOWLANDS MACK-CALI
LIMITED PARTNERSHIP, a Delaware limited
partnership
   
By:   Meadowlands Mack-Cali GP, L.L.C., its general
partner
     
          By:  Meadowlands Developer Limited 
                  Partnership, its sole member
     
              By:  Meadowlands Limited
                     Partnership, its general partner
     
                            By:  Colony Xanadu, LLC, its
                                    managing general partner
     
                            By:        /s/ John C.
Brady                         
 
                            Name:  John C. Brady                               
 
                           
Title:                                                            

 
 
 
 

 
[signature page continued on next page]
 

5

--------------------------------------------------------------------------------



 
[signature page attached to Mack-Cali Rights, Obligations and Option Agreement]
 
 
HOTEL LP:
     
HOTEL MEADOWLANDS MACK-CALI
LIMITED PARTNERSHIP, a Delaware limited
partnership
   
By:   Meadowlands Mack-Cali GP, L.L.C., its general
partner
     
          By:  Meadowlands Developer Limited 
                  Partnership, its sole member
     
              By:  Meadowlands Limited
                     Partnership, its general partner
     
                            By:  Colony Xanadu, LLC, its
                                    managing general partner
     
                            By:        /s/ John C. Brady                        
 
                            Name:  John C. Brady                               
 
                           
Title:                                                            

 
 
 
 
 
[signature page continued on next page]
 

6

--------------------------------------------------------------------------------



 
[signature page attached to Mack-Cali Rights, Obligations and Option Agreement]
 
ERC LP:
     
ERC MEADOWLANDS MILLS/MACK-CALI
LIMITED PARTNERSHIP, a Delaware limited
partnership
   
By:   Meadowlands Mack-Cali GP, L.L.C., its general
partner
     
          By:  Meadowlands Developer Limited 
                  Partnership, its sole member
     
              By:  Meadowlands Limited
                     Partnership, its general partner
     
                            By:  Colony Xanadu, LLC, its
                                    managing general partner
     
                            By:        /s/ John C. Brady                        
 
                            Name:  John C. Brady                        
 
                           
Title:                                                            

 
 
 
 


7

--------------------------------------------------------------------------------



EXHIBIT B
 
PREPAID RENT ALLOCATION
 
 
 
 
Ground Lease
 
 
Allocation of Development Rights Fee
to Prepaid Rent under Ground Lease
ERC Ground Lease
 
$101,200,000
 
Baseball Ground Lease
 
$7,600,000
 
Hotel Ground Lease
 
$8,480,000
 
A-B Ground Lease
 
$21,360,000
 
C-D Ground Lease
 
$21,360,000
 


8

--------------------------------------------------------------------------------



EXHIBIT D


EXISTING LITIGATION


The following are cases that are consolidated for resolution in the Appellate
Division of the Superior Court of New Jersey:
 

1.  
Hartz Mountain Industries v. N.J. Sports and Exposition Authority, The Mills
Corporation, and Mack-Cali Realty Corporation, Docket No. A-5255-02T3.

 

2.  
In the Matter of the Protest of Hartz Mountain Industries, Inc. and Expo Park,
to the Proposal and Award of Development Rights for the Continental Airlines
Arena Site at the Meadowlands Complex, Docket No. A-1169-03T3.

 

3.  
In Re Protest of Westfield America, Inc. to the New Jersey Sports & Exposition
Authority’s Resolution - 2003 26 Adopting the Hearing Officer’s Report and
Recommendation, Docket No. A-1243-03T5.

 

4.  
Elliot Braha v. N.J. Sports & Exposition Authority, The Mills Corporation, and
Mack-Cali Realty Corporation, Docket No. A-0708-03T3.

 

5.  
Elliot Braha, Richard Delauro, George Perry and Carol Coronato v. N.J. Sports &
Exposition Authority, The Mills Corporation, and Mack-Cali Corporation, Docket
No. A-1218-03T3.

 

9

--------------------------------------------------------------------------------



EXHIBIT E


PARTY REPRESENTATIVES






MC PARTNERS


MC Representative:    Mitchell E. Hersh


Alternate MC Representatives:                Barry Lefkowitz;
                                                                             Roger
W. Thomas; or
                                                                            
Michael A. Grossman








MDLP


MDLP Representative:   


Alternate MDLP Representatives:



10

--------------------------------------------------------------------------------



EXHIBIT F


Office/Hotel Venture
 
Timetable for Assumption of Allocated
 
Ground Rent, Pilot and Bond Debt Service Payments
 
 
Date
 
Component
 
Percentage of Allocated Payments
The earlier of the Grand Opening Date or six (6) years from the Development
Rights Fee Funding Date
1 Office
 
6.675%
 
1 Office & Hotel
 
11.975%
 
1 Office
 
6.675%
 
1 Office
 
6.675%
 
 
32.000%
 


11

--------------------------------------------------------------------------------



EXHIBIT G


OFFICE AND HOTEL MANAGEMENT FEES
 
Fees relating to the Office Component consistent with fees payable in the New
York City metropolitan area.
 
Market-based asset management fees relating to the Hotel Component.
 
Development management fees for the Hotel Component consistent with fees payable
in the New York City metropolitan area.
 




12

--------------------------------------------------------------------------------



